Case: 09-31215            Document: 00512058533   Page: 1   Date Filed: 11/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                     November 19, 2012

                                         No. 09–41238                    Lyle W. Cayce
                                                                              Clerk

In re: AMY UNKNOWN,

                                                  Petitioner

                                  Consolidated with 09–41254

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

DOYLE RANDALL PAROLINE

                                                  Defendant - Appellee
v.

AMY UNKNOWN,

                                                  Movant - Appellant
-----------------------------
                                         No. 09-31215

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

MICHAEL WRIGHT

                                                  Defendant - Appellant
    Case: 09-31215      Document: 00512058533        Page: 2    Date Filed: 11/19/2012



                                    No. 09–41238
                                  c/w No. 09–41254
                                    No. 09–31215



                 Appeals from the United States District Courts
                       for the Eastern District of Texas
                     and the Eastern District of Louisiana


Before STEWART, Chief Judge, and KING, JOLLY, DAVIS, JONES, SMITH,
GARZA, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK,
HAYNES, and GRAVES, Circuit Judges.1

GARZA, Circuit Judge, joined by STEWART, Chief Judge, JOLLY, JONES,
CLEMENT, PRADO, OWEN, ELROD, and HAYNES, Circuit Judges:
      The original opinion in this matter was issued by the en banc court on
October 1, 2012. In re Unknown, No. 09-41238, 2012 WL 4477444 (5th Cir. Oct.
1, 2012) (en banc). A petition for rehearing en banc is currently pending before
the en banc court. The petition for rehearing en banc is granted in part.
Accordingly, we WITHDRAW our previous opinion and replace it with the
following opinion.2
      The issue presented to the en banc court is whether 18 U.S.C. § 2259
requires a district court to find that a defendant’s criminal acts proximately
caused a crime victim’s losses before the district court may order restitution,
even though that statute only contains a “proximate result” requirement in §
2259(b)(3)(F). All our sister circuits that have addressed this question have
expanded the meaning of § 2259(b)(3)(F) to apply to all losses under § 2259(b)(3),
thereby restricting the district court’s award of restitution to a victim’s losses

      1
        Judge Higginson is recused and did not participate in any aspect of this en banc
rehearing.
      2
       In Wright’s case, because the Government did not appeal and Amy did not seek
mandamus review, we revised our opinion to affirm Wright’s sentence, in compliance with
Greenlaw v. United States, 554 U.S. 237 (2008).

                                           2
    Case: 09-31215     Document: 00512058533      Page: 3   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215

that were proximately caused by a defendant’s criminal acts. A panel of this
court rejected that reading, and instead focused on § 2259’s plain language to
hold that § 2259 does not limit a victim’s total recoverable losses to those
proximately resulting from a defendant’s conduct. A subsequent panel applied
that holding to another appeal, yet simultaneously questioned it in a special
concurrence that mirrored the reasoning of our sister circuits. To address the
discrepancy between the holdings of this and other circuits, and to respond to the
concerns of our court’s special concurrence, we granted rehearing en banc and
vacated the panel opinions.
      This en banc court holds that § 2259 only imposes a proximate result
requirement in § 2259(b)(3)(F); it does not require the Government to show
proximate cause to trigger a defendant’s restitution obligations for the categories
of losses in § 2259(b)(3)(A)–(E). Instead, with respect to those categories, the
plain language of the statute dictates that a district court must award
restitution for the full amount of those losses. We VACATE the district court’s
judgment in United States v. Paroline, 672 F. Supp. 2d 781 (E.D. Tex. 2009), and
REMAND for further proceedings consistent with this opinion. We AFFIRM the
district court’s judgment in United States v. Wright, No. 09-CR-103 (E.D. La.
Dec. 16, 2009).
                                         I
      We review a set of appeals arising from two separate criminal judgments
issued by different district courts within this circuit. Both appeals involve
restitution requests by Amy, a young adult whose uncle sexually abused her as
a child, captured his acts on film, and then distributed them for others to see.
The National Center for Missing and Exploited Children, which reports that it
has found at least 35,000 images of Amy’s abuse among the evidence in over


                                        3
     Case: 09-31215      Document: 00512058533         Page: 4    Date Filed: 11/19/2012



                                     No. 09–41238
                                   c/w No. 09–41254
                                     No. 09–31215
3,200 child pornography cases since 1998, describes the content of these images
as “extremely graphic.” The Government reports that restitution has been
ordered for Amy in at least 174 child pornography cases across the United States
in amounts ranging from $100 to $3,543,471.
                                            A
       In the consolidated cases In re Amy, 591 F.3d 792 (5th Cir. 2009), and In
re Amy Unknown, 636 F.3d 190 (5th Cir. 2011), a panel of this court reviewed
Amy’s mandamus petition and appeal, both of which challenged the district
court’s order denying Amy restitution in connection with a criminal defendant’s
sentence.
       In the case underlying Amy’s mandamus petition and appeal, Doyle
Paroline (“Paroline”) pled guilty to 18 U.S.C. § 2252 for possessing 150 to 300
images of minors engaged in sexually explicit conduct. At least two images were
of Amy. Pursuant to Amy’s right to restitution under the Crime Victims’ Rights
Act, 18 U.S.C. § 3771, the Government and Amy moved the district court to
order restitution under § 2259.            Amy supported this request with her
psychiatrist’s report, which itemized her future damages for specific categories
of treatment and estimated total damages nearing $3.4 million.3
       The district court denied Amy restitution. Paroline, 672 F. Supp. 2d at
782. The district court held that § 2259 required the Government to prove that
by possessing images depicting Amy’s sexual abuse, Paroline proximately caused
the injuries for which she sought restitution. Id. at 791. Concluding that the
Government failed to show this causal link, the district court denied Amy
restitution. Id. at 793. Amy petitioned for mandamus, asking this court to


      3
          Amy attested that this amount reflects the total amount of her losses from the
production, distribution, and possession of the images of her abuse and primarily comprises
costs for future psychological care and future lost income.

                                            4
     Case: 09-31215       Document: 00512058533         Page: 5     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
direct the district court to order Paroline to pay her the full amount of the
restitution she had requested.
       Over one dissent, that panel denied her relief because it was not clear or
indisputable that § 2259 mandates restitution irrespective of proximate cause.
In re Amy, 591 F.3d at 794–95. Amy sought rehearing and filed a separate
notice of appeal from the district court’s restitution order; her mandamus
petition and appeal were consolidated. See In re Amy Unknown, 636 F.3d at
192–93. The panel assigned to hear Amy’s appeal granted her rehearing
request. Id. at 193. That panel then granted mandamus and rejected a
requirement of proof of proximate cause in § 2259 because “[i]ncorporating a
proximate causation requirement where none exists is a clear and indisputable
error,” but declined to reach the question of whether crime victims such as Amy
have a right to an appeal. Id. at 193, 201. The panel remanded for the district
court’s entry of a restitution order. Id. at 201.
                                             B
       In United States v. Wright, 639 F.3d 679 (5th Cir. 2011), a separate panel
of this court heard the appeal of Michael Wright (“Wright”). Like Paroline,
Wright pled guilty to 18 U.S.C. § 2252 for possession of over 30,000 images of
child pornography, which included images of Amy’s abuse.4 The Government

       4
         Wright pled guilty pursuant to a plea agreement in which he generally waived his
right to appeal but reserved his right to appeal “any punishment in excess of the statutory
maximum.” Wright’s plea agreement stated that “the restitution provisions of Sections 3663
and 3663A of Title 18, United States Code will apply” and made no reference to § 2259.
During the guilty plea colloquy, the district court restated the terms of the plea agreement
regarding Wright’s appeal waiver. The district court asked Wright if he understood all the
rights he was waiving, and he responded that he did. The district court also asked Wright if
he understood that he “also may be required to reimburse any victim for the amount of his or
her loss under the Victim Restitution Law, if that term is applicable.” Wright again said he
understood.
        The Government seeks to assert the appeal waiver Wright signed only if we hold that
restitution is limited by proximate cause in all respects. It concedes, however, that Wright’s

                                              5
     Case: 09-31215       Document: 00512058533         Page: 6    Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
sought restitution for Amy under § 2259, supporting its request with the same
psychiatric report Amy provided in Paroline’s case. The district court awarded
Amy $529,661 in restitution, explaining that “[t]his amount was reached by
adding the estimated costs of the victim’s future treatment and counseling at
$512,681.00 and the costs of the victim’s expert witness fees at $16,980.00.”
United States v. Wright, No. 09-CR-103, at 5 (E.D. La. Dec. 16, 2009). The
district court did not explain why it awarded no restitution for the other
amounts that Amy had requested and made no reference to a proximate cause
requirement. See id. Observing that Amy had been awarded restitution in
another district court, the district court further explained that “[t]he restitution
ordered herein is concurrent with any other restitution order either already
imposed or to be imposed in the future payable to this victim.” USCA5 R.
111–112. Wright appealed to contest the restitution order.
       The Wright panel first found that the appeal waiver in Wright’s plea
agreement did not foreclose his right to appeal the restitution order. Wright, 639
F.3d at 683. Then, applying Amy’s holding, the Wright panel concluded that
Amy was entitled to restitution but that the district court had given inadequate
reasons for the award it assessed. Id. at 685–86. The panel remanded for
further findings regarding the amount of the award. Id. at 686. The three



appeal waiver would not be valid if the en banc court holds that § 2259 lacks a proximate
cause requirement that covers all categories of losses because Wright did not waive his right
to appeal a sentence unbounded by a proximate cause limitation. Because we hold today that
§ 2259’s isolated “proximate result” language does not cloak all categories of losses with a
proximate cause requirement, we need not further address the appeal waiver issue. We have
repeatedly held that appeal waivers the Government does not seek to enforce are not self-
enforcing and that the Government can effectively “waive the waiver.” See United States v.
Acquaye, 452 F.3d 380, 381 (5th Cir. 2006). Given the Government’s concession and our
holding on the substance of § 2259, we conclude that the Government is not seeking to enforce
the appeal waiver in this case. Accordingly, we conclude that the appeal waiver does not bar
Wright’s appeal. See id.

                                             6
    Case: 09-31215     Document: 00512058533      Page: 7   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
members on the Wright panel, however, joined a special concurrence that
questioned Amy’s holding and suggested that the court rehear both cases en
banc, in part because this court was the first circuit to hold that a proximate
cause requirement does not attach to the “full amount of . . . losses” under §
2259(b)(3). See id. at 689–90, 692 (Davis, J., specially concurring).
      This court held the mandates in both Amy and Wright. A majority of this
court’s members voted to rehear these opinions en banc to resolve the question
of how to award restitution under § 2259 and to address other related questions
raised by these appeals. See In re Amy Unknown & United States v. Wright, 668
F.3d 776 (5th Cir. 2012) (granting rehearing en banc).
                                        II
      In rehearing Amy and Wright en banc, we address the following issues:
(1) whether the Crime Victims’ Rights Act (“CVRA”) grants crime victims a right
to an appeal or, if not, whether this court should review Amy’s mandamus
petition under the standard this court has applied to supervisory writs; (2)
whether 18 U.S.C. § 2259 requires the Government to show a defendant’s
criminal acts proximately caused a victim’s injuries before a district court may
award restitution; and (3) whether, in light of our holding with respect to § 2259,
the district courts in Amy and Wright erred.
                                        A
      Amy petitioned for mandamus and, after this court initially denied her
relief, appealed from the district court’s restitution order. In the panel opinion
in Amy, this court granted her mandamus on rehearing under our traditional
mandamus inquiry, which this court held in In re Dean, 527 F.3d 391, 394 (5th
Cir. 2008) (per curiam), applies to appeals under the CVRA. See Amy, 636 F.3d
at 197–98. In Amy, the panel declined to decide whether the CVRA entitled her


                                        7
    Case: 09-31215     Document: 00512058533      Page: 8    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
to bring a direct appeal, see id. at 194–97, even though Dean seemingly
foreclosed that argument. See Dean, 527 F.3d at 394 (rejecting victims’ assertion
that the standards governing an appeal apply on CVRA review). Amy asks the
en banc court to construe the CVRA to guarantee crime victims the right of
appeal and alternatively asks the court to hear her mandamus petition under
our supervisory mandamus power, which would hold her mandamus petition to
a less onerous standard of review than Dean requires.
                                         1
      The CVRA grants crime victims, including Amy, “[t]he right to full and
timely restitution as provided in law,” 18 U.S.C. § 3771(a)(6), and makes explicit
that crime victims, their representatives, and the Government may move the
district court to enforce that right. Id. § 3771(d)(1); see id. § 3771(e) (defining
“crime victim” as “a person directly and proximately harmed as a result of the
commission of a Federal offense.”). The CVRA further commands that “[i]n any
court proceeding involving an offense against a crime victim, the court shall
ensure that the crime victim is afforded [this right].” Id. § 3771(b)(1). Where a
district court denies a victim relief, the CVRA provides that
            [T]he movant may petition the court of appeals for a
            writ of mandamus. The court of appeals may issue the
            writ on the order of a single judge pursuant to circuit
            rule or the Federal Rules of Appellate Procedure. The
            court of appeals shall take up and decide such
            application forthwith within 72 hours after the petition
            has been filed.

Id. § 3771(d)(3); see id. § 3771(d)(5)(B) (requiring the victim to petition for
mandamus within fourteen days). The CVRA further grants the Government,
“[i]n any appeal in a criminal case,” the authority to “assert as error the district
court’s denial of any crime victim’s right in the proceeding to which the appeal


                                         8
    Case: 09-31215     Document: 00512058533      Page: 9   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
relates,” id. § 3771(d)(4), and makes clear that “[n]othing in this chapter shall
be construed to impair the prosecutorial discretion of the Attorney General or
any officer under his direction.” Id. § 3771(d)(6).
      Amy’s argument effectively requires us to address two questions: first,
whether the CVRA entitles crime victims to an appeal; and second, whether the
CVRA entitles crime victims’ mandamus petitions through the review standards
governing an appeal. First, we observe that the plain text of the CVRA expressly
grants crime victims only a right to mandamus relief and makes no mention of
any right of crime victims to an appeal. See 18 U.S.C. § 3771(d)(3); Dean, 527
F.3d at 394.    In contrast, the CVRA grants the Government the right to
mandamus while also retaining the Government’s right to a direct appeal. Id.
§ 3771(d)(4) (allowing only the Government to “assert as error the district court’s
denial of any crime victim’s right in the proceeding to which the appeal
relates.”). In interpreting the statute, absent contrary indication, we presume
that Congress “legislated against the background of our traditional legal
concepts,” United States v. U.S. Gypsum Co., 438 U.S. 422, 437 (1978), including
that crime victims have no right to appeal. See Marino v. Ortiz, 484 U.S. 301,
304 (1988) (citing United States ex rel. Louisiana v. Jack, 244 U.S. 397, 402
(1917)) (explaining that “[t]he rule that only parties to a lawsuit, or those that
properly become parties, may appeal an adverse judgment.”).
      Amy fails to show any language in the statute that reflects Congress’
intent to depart from this principle. Instead, she protests that before the
CVRA’s enactment, this court heard appeals from nonparties with a direct
interest in aspects of criminal prosecutions and contends that this suggests that
the crime victims retain a similar right to appeal under the CVRA. See Amy,
636 F.3d at 195–96 (discussing United States v. Briggs, 514 F.2d 794 (5th Cir.


                                        9
    Case: 09-31215         Document: 00512058533           Page: 10     Date Filed: 11/19/2012



                                        No. 09–41238
                                      c/w No. 09–41254
                                        No. 09–31215
1975); United States v. Chagra, 701 F.2d 354 (5th Cir. 1983)). The cases Amy
cites, however, are unconvincing. They allowed non-parties to appeal discrete
pre-trial issues with constitutional implications, which were unrelated to the
merits of the criminal cases from which they arose. See Briggs, 514 F.2d at 799
(holding that persons named as unindicted co-conspirators in an indictment had
standing to challenge the power of a grand jury to charge them with criminal
conduct without indicting them); Chagra, 701 F.2d at 360 (allowing newspapers
and a reporter to appeal an order restricting their access to a pretrial bail
reduction hearing). These cases do not stand for the proposition that this court
has allowed victims any post-judgment right of appeal and, moreover, do not
support the inference that Congress drafted the CVRA with the understanding
that crime victims had any right to an appeal. Because nothing in the CVRA
suggests that Congress intended to grant crime victims the right to an appeal
or otherwise vary the historical rule that crime victims do not have the right of
appeal, we conclude that the CVRA grants crime victims only mandamus
review.5

       5
         Six of our sister circuits generally favor a reading of the statute that allows no appeal,
and no circuit has expressly granted victims the right to an appeal under the CVRA. See
United States v. Alcatel-Lucent France, SA, Nos. 11–12716, 11–12802, 2012 WL 3139014, at
*5 (11th Cir. Aug. 3, 2012); United States v. Monzel, 641 F.3d 528, 533 (D.C. Cir.), cert. denied,
Amy, Victim in Misty Child Pornography Series v. Monzel, 132 S. Ct. 756 (2011); United States
v. Aguirre–Gonzalez, 597 F.3d 46, 53–56 (1st Cir. 2010); In re Antrobus, 519 F.3d 1123,
1128–30 (10th Cir. 2008); Kenna v. U.S. Dist. Court, 435 F.3d 1011, 1017 (9th Cir. 2006); In
re W.R. Huff Asset Mgmt. Co., 409 F.3d 555, 562–63 (2d Cir. 2005); see also In re Acker, 596
F.3d 370, 373 (6th Cir. 2010) (“[W]here the [purported victim’s] direct appeal was filed at the
same time as the [CVRA] mandamus petition and raises the identical issues, there is no
additional right of appeal.”).
        Further supporting this conclusion is that under the Victim and Witness Protection Act
(“VWPA”), the CVRA’s predecessor in which restitution was optional rather than mandatory,
at least one circuit court denied victims a right to any relief because “[n]owhere in the statute
does Congress suggest that the VWPA was intended to provide victims with a private remedy
to sue or appeal restitution decisions.” United States v. Mindel, 80 F.3d 394, 397 (9th Cir.
1996). This same logic extends to limit the right of crime victims under the CVRA to only the

                                               10
    Case: 09-31215        Document: 00512058533          Page: 11      Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
       Next, we consider whether the CVRA nonetheless requires appellate
courts to apply the standard of review governing a direct criminal appeal to
mandamus petitions, and conclude it does not. When assessing the meaning of
the term “mandamus” in the CVRA, we presume that this “statutory term . . .
ha[s] its common-law meaning,” absent contrary indication. Taylor v. United
States, 495 U.S. 575, 592 (1990). The Supreme Court has explained that “[t]he
remedy of mandamus is a drastic one, to be invoked only in extraordinary
situations.” Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); accord Cheney v.
U.S. Dist. Court, 542 U.S. 367, 380 (2004). “[T]he writ has traditionally been
used in the federal courts only . . . to compel it to exercise its authority when it
is its duty to do so.” Kerr, 426 U.S. at 402 (quotation marks omitted). “[O]nly
exceptional circumstances amounting to a judicial usurpation of power will
justify the invocation of this extraordinary remedy.” Id. (quotation marks
omitted). Mandamus traditionally “is not to be used as a substitute for an
appeal, or to control the decision of the trial court in discretionary matters.”
Plekowski v. Ralston-Purina Co., 557 F.2d 1218, 1220 (5th Cir. 1977). Issuance
of the writ is largely a matter of discretion with the court to which the petition
is addressed. See Schlagenhauf v. Holder, 379 U.S. 104, 112 n.8 (1964).
       Certain aspects of the CVRA convince us that Congress intended
mandamus in its traditional sense when it selected the word “mandamus.” See



mandamus relief that the statute clearly expresses. See id.
        The cases Amy relies on, moreover, further disfavor allowing a § 1291 appeal. Any
persuasive force that In re Siler, 571 F.3d 604, 608 (6th Cir. 2009) (allowing crime victims to
appeal under § 1291 when they sought the use of a presentencing report in a subsequent civil
suit), may have is undercut by the Sixth’s Circuit later decision not to extend a right of appeal
to a crime victim who simultaneously petitioned for mandamus relief. See In re Acker, 596
F.3d 370, 373 (6th Cir. 2010). Likewise, the Third Circuit’s decision allowing a crime victim
a § 1291 appeal, without any analysis, in United States v. Kones, 77 F.3d 66, 68 (3d Cir. 1996),
also fails to convince us that allowing crime victims a § 1291 appeal is proper.

                                               11
    Case: 09-31215     Document: 00512058533      Page: 12    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
Taylor, 495 U.S. at 592. Reading the statute’s provisions together, the CVRA
seems to intentionally limit victims’ right to review as an extraordinary remedy
because it authorizes review only where a district court fails to fulfill a statutory
duty; the statute does not extend victims’ right to review to situations where a
district court acts on a discretionary matter. See Kerr, 426 U.S. at 402. To
explain, the CVRA lists eight rights that it ensures crime victims, including the
right to restitution. 18 U.S.C. § 3771(a)(1)–(8). The restrictive statement, “A
crime victim has the following rights,” precedes the list of those rights and
supports the conclusion that the CVRA’s grant of rights is exclusive. Id. §
3771(a). And only where the district court denies a motion seeking to assert one
of those rights does the CVRA allow a victim to seek the review of an appellate
court. See id. § 3771(d)(3). This limitation suggests that in granting relief, the
district court retains discretion to select the appropriate means to ensure
victims’ rights, and that victims may only properly seek appellate intervention
where the district court clearly fails to “exercise its authority when it is its duty
to do so.” See Kerr, 426 U.S. at 402; see also Plekowski, 557 F.2d at 1220 (“The
remedy of mandamus . . . is not to be used . . . to control the decision of the trial
court in discretionary matters.”). Under this reading, only the Government
would retain a right to appeal even seemingly discretionary actions, see 18
U.S.C. § 3771(d)(4), and could elect to appeal the district court’s order to the
extent it exercises its own prosecutorial discretion to do so. See id. § 3771(d)(6).
If we were to instead read the CVRA as extending a right of appeal to victims,
we would expand the rights granted to crime victims and simultaneously erode
the CVRA’s attempt to preserve the Government’s discretion. See id. A reading
of the statute that limits victims’ appellate review to the traditional mandamus
inquiry thus respects both the CVRA’s preservation of the Government’s and the


                                         12
    Case: 09-31215        Document: 00512058533          Page: 13      Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
district court’s traditional discretion while safeguarding the limited rights the
CVRA grants.
       The very short timeline in which appellate courts must act, and the fact
that a single circuit judge may rule on a petition, confirm the conclusion that
Congress intended to limit crime victims’ appellate relief under the CVRA to
traditional mandamus review. See 18 U.S.C. § 3771(d)(3). These requirements
reflect that appellate courts must grant relief quickly, but rarely, as “a drastic
remedy generally reserved for really ‘extraordinary’ cases.” In re E.E.O.C., 709
F.2d 392, 394 (5th Cir. 1983) (citing Kerr, 426 U.S. at 402).
       Amy has failed to show that Congress intended to grant crime victims
anything other than traditional mandamus relief under the CVRA.6 While, as

       6
         Amy nevertheless insists that the CVRA’s requirements that the courts of appeals
“take up and decide” a petition and “ensure that the crime victim is afforded” all his or her
rights in a court proceeding support recognizing victims’ right to an appeal and disfavor an
interpretation that would provide for traditional mandamus review, which is typically
discretionary. See 18 U.S.C. §§ 3771(b)(1), (d)(3). The requirement that appellate courts “take
up and decide” a petition, however, relates directly to the short time period in which Congress
directs appellate courts to act; this short time period, as we have already explained, favors,
rather than opposes, the use of mandamus. See supra. Similarly, Amy fails to note that the
command that federal courts “ensure that the crime victim is afforded” certain rights falls
within a section labeled “In general.” See id. § 3771(b)(1). Placed in context, this language
merely reflects Congress’ intention to make plain that federal courts must guard the specific,
but necessarily limited, rights spelled out in the CVRA through the processes prescribed in its
other subsections. This language does not suggest that the grant of mandamus in this context
is not discretionary. Amy’s arguments are unavailing.
        Only two circuits support Amy’s position that she is entitled to something more closely
resembling direct appellate standards of review. With little analysis, the Second Circuit has
concluded an abuse of discretion standard should govern CVRA mandamus petitions. See In
re W.R. Huff, 409 F.3d at 562–63. That court divined a relaxed standard from the express
terms of the statute and reasoned only that “[i]t is clear . . . that a petitioner seeking relief
pursuant to the mandamus provision set forth in § 3771(d)(3) need not overcome the hurdles
typically faced by a petitioner seeking review of a district court determination through a writ
of mandamus.” Id. at 562–63. The lack of reasoning accompanying the Second Circuit’s use
of a relaxed standard of review fails to convince us that anything other than traditional
mandamus standards should govern our review of CVRA petitions.
        The Ninth Circuit also has provided for relaxed review, focusing on legal error in
reviewing a crime victim’s mandamus petition under the CVRA. To justify this relaxed review,

                                               13
    Case: 09-31215        Document: 00512058533          Page: 14     Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
Amy insists, it may be more difficult for a crime victim to enforce rights through
mandamus than appeal, this limitation reflects the express language of the
statute and honors the common law tradition in place when the CVRA was
drafted.
                                               2
       Our conclusion that the CVRA does not provide crime victims with
appellate review does not foreclose Amy’s somewhat different request that we
apply our supervisory mandamus power of review to her mandamus petition,
which would lower the hurdles to relief under mandamus. See In re McBryde,
117 F.3d 208, 223 (5th Cir. 1997) (acknowledging that “courts of appeals have
possessed the power to issue supervisory writs of mandamus in order to prevent
practices posing severe threats to the proper functioning of the judicial process”);
In re E.E.O.C., 709 F.2d at 395 (in allowing a supervisory writ to proceed as a
one-time-only device, this court advised it would only grant the writ if “there is
‘usurpation of judicial power’ or a clear abuse of discretion” and the movant



the Ninth Circuit emphasized that “[t]he CVRA explicitly gives victims aggrieved by a district
court’s order the right to petition for review by writ of mandamus, provides for expedited
review of such a petition, allows a single judge to make a decision thereon, and requires a
reasoned decision in case the writ is denied.” Kenna, 435 F.3d at 1017. But a later decision
suggests that the Ninth Circuit’s interpretation in Kenna was influenced by the facts of that
case and a desire to reach a question of law that its traditional mandamus inquiry would not
have allowed; in that later case, the Ninth Circuit explained that it applies its normal test to
CVRA mandamus petitions, and merely emphasizes the question of legal error in assessing
a crime victim’s right to relief. See In re Andrich, 668 F.3d 1050, 1051 (9th Cir. 2011) (per
curiam).
        While Amy asserts that two additional circuits favor her position, those courts have not
clearly accepted her position, and it is unclear that they would do so if presented with the
opportunity to fully analyze the legal issues this question presents. See In re Stewart, 552
F.3d 1285 (11th Cir. 2008) (granting mandamus on question of whether a person was a crime
victim who could participate in district court proceedings without reviewing traditional
mandamus factors); In re Walsh, 229 F. App’x 58, 60–61 (3d Cir. 2007) (in dicta, agreeing with
the Second and Ninth Circuits that “mandamus relief is available under a different, and less
demanding, standard under 18 U.S.C. § 3771 in the appropriate circumstances.”).

                                              14
    Case: 09-31215     Document: 00512058533       Page: 15    Date Filed: 11/19/2012



                                   No. 09–41238
                                 c/w No. 09–41254
                                   No. 09–31215
showed it had a clear and indisputable right to a writ) (quoting Schlagenhauf,
379 U.S. at 110). Even so, we need not resolve this question. Our traditional
inquiry suffices to afford Amy the relief she requests. See IV-A infra. Cf.
Aguirre–Gonzalez, 597 F.3d at 53–56 (declining to settle question of standard of
review because neither the traditional mandamus standard nor a more relaxed
standard would afford relief in the circumstances of that case).
      Because we hold that the CVRA entitles Amy to only mandamus relief, we
dismiss her appeal. Under our traditional mandamus inquiry, we will grant
Amy’s requested mandamus only if (1) she has no other adequate means to
attain the desired relief; (2) she has demonstrated a clear and indisputable right
to the issuance of a writ; and (3) in the exercise of our discretion, we are satisfied
that the writ is appropriate. See Dean, 527 F.3d at 394.
                                          B
      Wright appeals from the district court’s restitution order. This court
reviews the legality of the restitution order de novo. United States v. Arledge,
553 F.3d 881, 897 (5th Cir. 2008). If the restitution order is legally permitted,
we then review the amount of the order for an abuse of discretion. Id.; United
States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009).
                                         III
      To resolve Amy’s mandamus petition and Wright’s appeal, we must first
ascertain the level of proof required to award restitution to Amy and crime
victims like her under 18 U.S.C. § 2259. The parties’ dispute turns on the
interpretation and effect of the words “proximate result” in § 2259(b)(3)(F).
                                          A
      Our analysis again begins with the text of the statute. See Watt, 451 U.S.
at 265; In re Rogers, 513 F.3d 212, 225 (5th Cir. 2008). If § 2259’s language is


                                         15
    Case: 09-31215     Document: 00512058533      Page: 16    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
plain, our “sole function” is to “enforce it according to its terms” so long as “the
disposition required by the text is not absurd.” Lamie v. U.S. Trustee, 540 U.S.
526, 534 (2004) (internal quotation marks omitted); see also Bates v. United
States, 522 U.S. 23, 29 (1997) (holding that courts “ordinarily” should “resist
reading words or elements into a statute that do not appear on its face.”). The
Supreme Court has explained that “[s]tatutory construction ‘is a holistic
endeavor.’” U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S.
439, 455 (1993) (quoting United Savings Ass’n of Tex. v. Timbers of Inwood
Forest Assocs., Ltd., 484 U.S. 365, 371 (1988)). “This Court naturally does not
review congressional enactments as a panel of grammarians; but neither do we
regard ordinary principles of English prose as irrelevant to a construction of
those enactments.” Flora v. United States, 362 U.S. 145, 150 (1960). Although
“the meaning of a statute will typically heed the commands of its punctuation[,]
. . . a purported plain-meaning analysis based only on punctuation is necessarily
incomplete.” Bank of Or., 508 U.S. at 454. “[A]t a minimum,” our analysis “must
account for a statute’s full text, language as well as punctuation, structure, and
subject matter.” Id. at 455.
      Only after we apply principles of statutory construction, including the
canons of construction, and conclude that the statute is ambiguous, may we
consult legislative history. Carrieri v. Jobs.com, Inc., 393 F.3d 508, 518–19 (5th
Cir. 2004). For statutory language to be ambiguous, however, it must be
susceptible to more than one reasonable interpretation or more than one
accepted meaning. Id. at 519. Where “the words of a statute are unambiguous,
then, this first canon is also the last: ‘judicial inquiry is complete.’” Conn. Nat’l
Bank v. Germain, 503 U.S. 249, 254 (1992) (quoting Rubin v. United States, 449
U.S. 424, 430 (1981)).


                                         16
    Case: 09-31215       Document: 00512058533          Page: 17     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
       The language of 18 U.S.C. § 2259 reflects a broad restitutionary purpose.
See United States v. Laney, 189 F.3d 954, 966 (9th Cir. 1999) (“Section 2259 is
phrased in generous terms, in order to compensate the victims of sexual abuse
for the care required to address the long term effects of their abuse.”); United
States v. Crandon, 173 F.3d 122, 126 (3d Cir. 1999) (“Congress [in § 2259]
mandated broad restitution for a minor victim.”). Section 2259(a) mandates that
district courts “shall order restitution for any offense under this chapter,”
including the offense to which Paroline and Wright pled guilty, 18 U.S.C. § 2252.
Section 2259(b)(1) specifies that a restitution order “shall direct the defendant
to pay the victim . . . the full amount of the victim’s losses.”7
       Section 2259(b)(3) defines the term “the full amount of the victim’s losses,”
contained in § 2259(b)(1), as
              [A]ny costs incurred by the victim for–
              (A) medical services relating to physical, psychiatric, or
              psychological care;
              (B) physical and occupational therapy or rehabilitation;
              (C) necessary transportation, temporary housing, and
              child care expenses;
              (D) lost income;
              (E) attorneys’ fees, as well as other costs incurred; and
              (F) any other losses suffered by the victim as a
              proximate result of the offense.

       Section 2259(b)(4) reinforces that “[t]he issuance of a restitution order
under this section is mandatory,” id. § 2259(b)(4)(A), and instructs that “[a] court
may not decline to issue an order under this section because of–(i) the economic
circumstances of the defendant; or (ii) the fact that a victim has, or is entitled to,
receive compensation for his or her injuries from the proceeds of insurance or


       7
         A “victim” is an “individual harmed as a result of a commission of a crime under this
chapter.” Id. § 2259(c).

                                             17
   Case: 09-31215     Document: 00512058533     Page: 18    Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
any other source.” Id. § 2259(b)(4)(B). To guide the district courts in awarding
restitution, § 2259(b)(2) instructs courts to issue and enforce restitution orders
“in accordance with section 3664 and in the same manner as an order under
3663A.”
                                        B
      The district court in Paroline rejected Amy’s argument that § 2259
requires an award of “the full amount of [her] losses.” Instead, resorting to the
Supreme Court’s decision in Porto Rico Railway, Light & Power Co. v. Mor, 253
U.S. 345, 348 (1920), which explained that “[w]hen several words are followed
by a clause which is applicable as much to the first and other words as to the
last, the natural construction of the language demands that the clause be read
as applicable to all,” the district court extended the “proximate result” language
contained in § 2259(b)(3)(F) to apply to the losses described in subsections (A)
through (E). See Paroline, 672 F. Supp. 2d at 788 (also citing Fed. Mar. Comm’n
v. Seatrain Lines, Inc., 411 U.S. 726, 734 (1973)). In construing the statute, the
district court expressed its concern that “a restitution order under section 2259
that is not limited to losses proximately caused by the defendant’s conduct would
under most facts, including these, violate the Eighth Amendment,” id. at 789,
and that an alternative “interpretation would be plainly inconsistent with how
the principles of restitution and causation have historically been applied.” Id.
at 790. In reversing the district court’s holding, the Amy panel rejected a
generalized proximate cause requirement and stressed that the causation
requirement in the definition of “victim,” together with § 3664’s mechanism for
joint and several liability, surmounts any Eighth Amendment concerns. See
Amy, 636 F.3d at 200–01.




                                       18
   Case: 09-31215     Document: 00512058533     Page: 19    Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
      Unlike the district court in Paroline, the Wright district court seemed to
accept Amy’s argument to a limited degree, as it awarded all of the restitution
she requested for her future treatment and counseling, and the costs of her
expert witness fees. Although the Wright panel accepted Amy’s holding as
binding precedent in reviewing the district court’s restitution award, Wright’s
special concurrence, tracing the reasoning of the district court in Amy and
challenging the panel’s decision not to limit § 2259 to damages proximately
caused by a defendant’s criminal actions, presaged this en banc rehearing. See
Wright, 639 F.3d at 686–89 (Davis, J., specially concurring).
      In this en banc rehearing, Amy maintains that § 2259 is a mandatory
statute requiring district courts to award full restitution to victims of child
pornography. In her view, the plain language of the statute dictates that the
proximate result language in § 2259(b)(3)(F) is limited to that category of losses
and does not apply to the categories of losses described in § 2259(b)(3)(A)–(E).
      The Government contends that § 2259(b)(3) conditions all of a victim’s
recoverable losses on a showing that those losses proximately resulted from the
offense. Drawing on Porto Rico Railway, the Government asserts that the
statutory text reflects Congress’ intent to condition all recoverable losses on a
showing of proximate cause. Without citing to precedent, the Government urges
us “to presume that Congress adhered to the usual balance in the law of
remedies: to hold defendants fully accountable for the losses associated with
their conduct but in a manner that respects the deeply-rooted principle of
proximate causation.” The Government further asserts that there is nothing
absurd in the conclusion that Congress intended this limiting principle to apply
to all categories of losses. Invoking a recent Supreme Court case analyzing civil
tort liability under the Federal Employers’ Liability Act in support of this
proposition, the Government reasons that “the very purpose of a proximate-

                                       19
    Case: 09-31215      Document: 00512058533         Page: 20    Date Filed: 11/19/2012



                                     No. 09–41238
                                   c/w No. 09–41254
                                     No. 09–31215
cause limitation is to prevent infinite liability.” See CSX Transp., Inc., v.
McBride, 131 S. Ct. 2630, 2642 (2011). The Government advises the court not
to delve into legislative materials and also stresses that seven circuits have
rejected Amy’s reading of the statute.
       Paroline similarly construes the “proximate result” language in the statute
and relies on the construction of other restitution statutes to support his
position. Both Paroline and Wright draw on legislative materials to assert that
in drafting § 2259, Congress intended to incorporate a proximate cause
requirement.8
                                            C
                                            1
       Our plain reading of § 2259 leads us to the following conclusion: Once a
district court determines that a person is a victim, that is, an “individual harmed
as a result of a commission of a crime” under the chapter that relates to the
sexual exploitation and abuse of children, § 2259 requires the district court to
order restitution for that victim. See 18 U.S.C. § 2259(a),(b)(4)(A),(c). The
restitution order that follows must encompass “the full amount of the victim’s
losses.” Id. § 2259(b)(1).       Those losses include five categories of specific
losses—medical services related to physical, psychiatric, or psychological care;
physical and occupational therapy or rehabilitation; necessary transportation,
temporary housing, and childcare expenses; lost income; and attorney’s fees and
costs—and one category of “other losses suffered by the victim as a proximate
result of the offense.” Id. § 2259(b)(3). The rule of the last antecedent, recently
applied by the Supreme Court in Barnhart v. Thomas, 540 U.S. 20, 26 (2003),

      8
         Of course, we cannot consult these materials unless we conclude that § 2259’s text
is ambiguous. See Carrieri, 393 F.3d at 518–19. Even if we were to consult these materials,
they are inconclusive at best.

                                            20
    Case: 09-31215      Document: 00512058533       Page: 21    Date Filed: 11/19/2012



                                    No. 09–41238
                                  c/w No. 09–41254
                                    No. 09–31215
instructs that “a limiting clause or phrase,” such as the “proximate result”
phrase in § 2259(b)(3)(F), “should ordinarily be read as modifying only the noun
or phrase that it immediately follows.” “[T]his rule is not an absolute and can
assuredly be overcome by other indicia of meaning,” but “construing a statute in
accord with the rule is ‘quite sensible as a matter of grammar.’” Id. (quoting
Nobelman v. Am. Sav. Bank, 508 U.S. 324, 330 (1993)); accord ANTONIN SCALIA
& BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 144
(2012) (“This rule is the legal expression of a commonsense principle of
grammar”).
      The structure and language of § 2259(b)(3) limit the phrase “suffered by
the victim as a proximate result of the offense” in § 2259(b)(3)(F) to the
miscellaneous “other losses” contained in that subsection. We see no “other
indicia of meaning” in the statute to suggest that the rule of the last antecedent
does not apply here. See id. Despite the clear terms of the statute, other courts
and the parties before us raise arguments in favor of a generalized proximate
cause requirement based on (a) canons of statutory construction, (b) traditional
causation principles, and (c) possible absurd results.             We address—and
dismiss—each in turn.
                                           a
      First, the Government, Paroline, Wright, and Judge Davis’s dissenting
opinion press the importance of Porto Rico Railway and other caselaw relied on
by the district court. As did the Amy panel, however, we doubt Porto Rico
Railway’s applicability here.      Porto Rico Railway concerned the following
statute: “Said District Court shall have jurisdiction of all controversies where all
of the parties on either side of the controversy are citizens or subjects of a foreign
state or states, or citizens of a state, territory, or district of the United States not
domiciled in Porto Rico . . . .” Porto Rico Ry., 253 U.S. at 346. The Supreme

                                          21
   Case: 09-31215     Document: 00512058533      Page: 22    Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
Court read the words, “not domiciled in Porto Rico,” to apply equally to “citizens
or subjects of a foreign state or states” and “citizens of a state, territory, or
district of the United States.” Id. at 348. The Supreme Court explained,“When
several words are followed by a clause which is applicable as much to the first
and other words as to the last, the natural construction of the language demands
that the clause be read as applicable to all.” Id. at 348.
      Deprived of its context, Porto Rico Railway’s rule can be contorted to
support the statutory interpretation urged by the Government and apply the
“proximate result” language in § 2259(b)(3)(F) to the five categories of loss that
precede it. But applying that rule here to require generalized proximate cause
would disregard that the list in Porto Rico Railway’s statute is significantly
different than the one central to this appeal. The statute analyzed in Porto Rico
Railway featured a long sentence, unbroken by numbers, letters, or bullets, with
two complex noun phrases sandwiching the conjunction “or,” with the modifier
“domiciled in Porto Rico” following the conjoined phrases. The structure of the
sentence required the reading the Supreme Court gave it; the phrase “domiciled
in Porto Rico” modified the nouns at the head of the two phrases, “citizens or
subjects” and “citizens.” The Supreme Court expressed its concern that a
different construction would have left the reader with a fragmented phrase,
which would be overly broad in application, and which, in turn, would have
failed to satisfy the statute’s overarching purpose to curtail federal courts’
jurisdiction. See Porto Rico Ry., 253 U.S. at 348.
      Section 2259, in contrast, begins with an introductory phrase composed of
a noun and verb (“‘full amount of the victim’s losses’ includes any costs incurred
by the victim for—”) that feeds into a list of six items, each of which are
independent objects that complete the phrase. Only the last of these items
contains the limiting language “proximate result.” A double-dash opens the list,

                                       22
    Case: 09-31215       Document: 00512058533          Page: 23     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
and semi-colons separate each of its elements, leaving § 2259(b)(3) with a divided
grammatical structure that does not resemble the statute in Porto Rico Railway,
with its flowing sentence that lacks any distinct separations. Of course, we do
not sit “as a panel of grammarians,” Flora, 362 U.S. at 150, but we cannot ignore
that “the meaning of a statute will typically heed the commands of its
punctuation.” Bank of Or., 508 U.S. at 454. The structural and grammatical
differences between § 2259 and the statute in Porto Rico Railway forcefully
counsel against applying Porto Rico Railway to the current statute to reach the
Paroline district court’s reading.9
       Seatrain, the other case relied on by the district court, is similarly
inapplicable. See Seatrain, 411 U.S. at 726. Seatrain analyzed a federal
antitrust statute that included a seven-category list. Id. at 732. All items on the
list but the third referred to ongoing activity; the seventh category was a catchall
category phrased as “or in any manner providing for an exclusive, preferential,
or cooperative working arrangement.” Id. at 732–33. The Government urged
the Supreme Court to construe this third category as concerning a one-time
activity. Id. at 732. The Court rejected that argument because a broad reading
of the statute would conflict with the legal principle that antitrust laws are
strictly construed. Id. at 733. To aid in a narrow construction of the statute, the
Court applied the rule of statutory construction that “[catchall] clauses are to be
read as bringing within a statute categories similar in type to those specifically


       9
         Further, Porto Rico Railway also commands that where the statute in question
“manifests a general purpose . . . [and] the application of the clause were doubtful, we should
so construe the provision as to effectuate the general purpose of Congress.” 253 U.S. at 348.
The grammar of § 2259, viewed in light of § 2259’s broad restitutionary purpose as expressed
by its plain terms, confirms that our reading is correct. See Crandon, 173 F.3d at 126
(“Congress [in § 2259] mandated broad restitution for a minor victim.”); Laney, 189 F.3d at 966
(“Section 2259 is phrased in generous terms, in order to compensate the victims of sexual
abuse for the care required to address the long term effects of their abuse.”).

                                              23
    Case: 09-31215     Document: 00512058533      Page: 24    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
enumerated” and concluded that the last catchall phrase indicated that Congress
intended all the activities to penalize only ongoing antitrust activities. Id. at 734
(citing 2 J. SUTHERLAND, STATUTES & STATUTORY CONSTRUCTION § 4908 et seq.
(3d ed. 1943)). Here, we do not face a statutory scheme that requires narrow
construction. See Crandon, 173 F.3d at 126; Laney, 189 F.3d at 966. Seatrain’s
weight in interpreting § 2259 is questionable at best.
      Seatrain’s rule is at odds with the rule of last antecedent on which we rely;
the rule of last antecedent, moreover, provides a reading faithful to § 2259’s
broad restitutionary purpose. To illustrate, in Barnhart v. Thomas, the Supreme
Court reviewed an agency’s interpretation of a statute that states
             An individual shall be determined to be under a
             disability only if his physical or mental impairment or
             impairments are of such severity that he is not only
             unable to do his previous work but cannot, considering
             his age, education, and work experience, engage in any
             other kind of substantial gainful work which exists in
             the national economy.

Barnhart, 540 U.S. at 23 (emphases added). Applying the rule of the last
antecedent, the Supreme Court held that the words “which exists in the national
economy” referred only to the noun “any other kind of substantial gainful work”
and not to the noun “his previous work.” Id. at 24–27. In support of this
holding, the Supreme Court reasoned that the words “any other” in the second
phrase did not show the “contrary intention” necessary to overcome the rule of
the last antecedent to apply that phrase to the first. Id. at 27–28.
      The Supreme Court also applied the rule of last antecedent in Jama v.
Immigration & Customs Enforcement, 543 U.S. 335 (2005) to a statute that
included a complete sentence that fed into a seven-category list. Each category
on the list was punctuated with a period; only the last category on the list


                                         24
    Case: 09-31215        Document: 00512058533          Page: 25      Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
contained a limiting clause. Id. at 340. Drawing on the grammatical structure
of the list, the Supreme Court concluded that applying the limiting clause to the
other items in the list “stretches the modifier too far.”10 Id. at 343.
       As we have already explained, the grammatical structure of § 2259(b)(3)
reflects the intent to read each category of loss separate from the one that
preceded it and limit the application of the “proximate result” language in §
2259(b)(3)(F). Comparing the Supreme Court’s more recent articulations of the
rule of the last antecedent in Barnhart and Jama to the older rules of statutory
construction expressed in Porto Rico Railway and Seatrain confirms that
application of the rule of the last antecedent to limit the proximate result
language to the subsection in which it is contained makes more sense here. See


       10
          In Barnhart, Justice Scalia provided an example of application of this rule in ordinary
life that reveals the commonsensical aspect of the error in applying the proximate result
language of § 2259(b)(3)(F) to the five categories of losses that precede it:
               Consider, for example, the case of parents who, before leaving
               their teenage son alone in the house for the weekend, warn him,
               “You will be punished if you throw a party or engage in any other
               activity that damages the house.” If the son nevertheless throws
               a party and is caught, he should hardly be able to avoid
               punishment by arguing that the house was not damaged. The
               parents proscribed (1) a party, and (2) any other activity that
               damages the house. As far as appears from what they said, their
               reasons for prohibiting the home-alone party may have had
               nothing to do with damage to the house-for instance, the risk that
               underage drinking or sexual activity would occur. And even if
               their only concern was to prevent damage, it does not follow from
               the fact that the same interest underlay both the specific and the
               general prohibition that proof of impairment of that interest is
               required for both. The parents, foreseeing that assessment of
               whether an activity had in fact “damaged” the house could be
               disputed by their son, might have wished to preclude all
               argument by specifying and categorically prohibiting the one
               activity-hosting a party-that was most likely to cause damage
               and most likely to occur.

450 U.S. at 27–28.

                                               25
    Case: 09-31215        Document: 00512058533          Page: 26      Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
id. at 26. Applying the proximate result language of § 2259(b)(3)(F) to the
categories that precede it would “stretch[] the modifier too far” and disregard the
structure of § 2259(b)(3) as written. Jama, 543 U.S. at 343.
       At least three circuits agree that under rules of statutory construction, we
cannot read the “proximate result” language in § 2259(b)(3)(F) as applying to the
categories of losses in § 2259(b)(3)(A)–(E).11 See United States v. Burgess, 684
F.3d 445, 456–57 (4th Cir. 2012); United States v. Aumais, 656 F.3d 147, 153 (2d
Cir. 2011); United States v. Monzel, 641 F.3d 528, 535 (D.C. Cir.), cert. denied,
Amy, Victim in Misty Child Pornography Series v. Monzel, 132 S.Ct. 756 (2011).
But we do not ignore that other circuits have used tools of statutory construction
to conclude that the proximate result language in § 2259(b)(3)(F) applies to the
five categories of loss that preceded it.12 See United States v. McDaniel, 631 F.3d
1204, 1208–09 (11th Cir. 2011); United States v. Laney, 189 F.3d 954, 965 (9th
Cir. 1999). These circuits, however, reached this conclusion for reasons we do
not find compelling. The Eleventh Circuit, for example, applied Porto Rico

       11
         These circuits, whose approach we discuss later in this opinion, nevertheless inject
the statute with a proximate cause requirement through alternative means. See Monzel, 641
F.3d at 535; Aumais, 656 F.3d at 153.
       12
          This disagreement does not mean that our plain-meaning analysis is fraught with
any ambiguity. This court considers a statute ambiguous when a statute is subject to more
than one reasonable interpretation or more than one accepted meaning. See Carrieri, 393 F.3d
at 518–19. Even though we choose a course that differs from that of our sister circuits, a
division of judicial authority is not enough to render a statute ambiguous. See Reno v. Koray,
515 U.S. 50, 64–65 (1995) (discussing this principle in context of rule of lenity). Any “seeming
agreement on a standard [in our sister circuits] suggests more harmony than there is.” United
States v. Kearney, 672 F.3d 81, 96 (1st Cir. 2012). The First Circuit has correctly observed that
the various circuits have applied a proximate cause test to similar, if not identical facts, yet
reached differing outcomes that “cannot be entirely explained by differences in the facts of
record.” See id. Compare Monzel, 641 F.3d at 537–40 (concluding that proximate cause shown
but remanding to determine the amount of harm so caused) and McDaniel, 631 F.3d at 1209
(holding that the district court did not clearly err in finding proximate cause) with McGarity,
669 F.3d at 1267–70 (concluding that proximate cause was not established), Aumais, 656 F.3d
at 154–55 (same), and Kennedy, 643 F.3d at 1263–65 (same).

                                               26
    Case: 09-31215        Document: 00512058533          Page: 27     Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
Railway’s rule without accounting for the Supreme Court’s application of it. See
§ IV-C-1-a supra (exposing the fault in relying on the rule of Porto Rico Railway).
The Ninth Circuit, moreover, read the “as a result of” language in § 2259’s
definition of victim together with the “proximate result” language in §
2259(b)(3)(F) to infuse all of § 2259(b)(3) with a proximate cause requirement.
See Laney, 189 F.3d at 965. Without more in the statute to support that
analysis, we cannot accept the Ninth Circuit’s conclusion. To do so would
contradict the statute’s plain terms and be tantamount to judicial redrafting.
See United States v. Naftalin, 441 U.S. 768, 773 (1979) (“The short answer is
that Congress did not write the statute that way.”). The rules of statutory
construction, properly applied, cannot be used to extend the proximate result
language contained in § 2259(b)(3)(F) to the categories of losses preceding it.13

       13
           The dissenting opinion authored by Judge Davis criticizes the majority analysis’s
inconsistency with Porto Rico Railway. Like the Eleventh Circuit, however, Judge Davis’s
dissent fails to properly account for the statute in that opinion and § 2259’s significantly
differing contexts. Like the Ninth Circuit, this dissenting opinion attempts to cloak the entire
statute with a proximate causation requirement with only scant and scattered causal language
as support; the dissenting opinion also resorts to language that applies to the procedures with
which restitution is issued and enforced within § 3664 to improperly bolster its position.
While making the same errors as our sister circuits, the dissenting opinion does not explain
why the rule of last antecedent does not apply. Its position is ultimately unpersuasive.

        Judge Southwick’s dissenting opinion does not agree with Judge Davis’s analysis, but
it would similarly resort to the language of § 3664 and § 3663A to require proximate causation.
The dissenting opinions are correct that § 2259 directs that “[a]n order of restitution under
this section shall be issued and enforced in accordance with section 3664 in the same manner
as an order under section 3663A.” Judge Southwick’s dissenting opinion construes this
language to require application of § 3663A’s definition of victim as “a person directly and
proximately harmed as a result of the commission of an offense for which restitution may be
ordered.” Congress’ directive to rely on the procedures guiding issuance and enforcement of
a restitution order, however, does not require us to rely on the substantive definition of
“victim” contained in a separate statute when § 2259 has already supplied courts with a
different, broader definition of victim.

       Lastly, Judge Davis’s dissenting opinion claims that under our holding, “if Amy were
injured in an automobile accident on the way to a counseling session, those damages would

                                              27
    Case: 09-31215       Document: 00512058533          Page: 28     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
                                              b
       Next, we consider the Government’s assertion that principles of tort
liability limit the award of restitution under § 2259 to losses proximately caused
by a defendant’s criminal actions. At least three of our sister circuits have
accepted this view and derived a proximate cause requirement not from “the
catch-all provision of § 2259(b)(3)(F), but rather [from] traditional principles of
tort and criminal law and [from] § 2259(c)’s definition of ‘victim’ as an individual
harmed ‘as a result’ of the defendant’s offense.” Monzel, 641 F.3d at 535; accord
Burgess, 2012 WL 2821069, at *10; Aumais, 656 F.3d at 153; see Kearney, 672
F.3d at 96–97 (“It is clear to us that Congress intended some causal link between
the losses and the offense to support the mandated restitution.”); United States
v. Evers, 669 F.3d 645, 659 (6th Cir. 2012) (adopting a proximate cause
requirement but declining to decide between the two approaches of our sister
circuits).
       In United States v. Monzel, a case that has served as a springboard for
other circuits evaluating § 2259, the D.C. Circuit explained that “[i]t is a bedrock
rule of both tort and criminal law that a defendant is only liable for harms he
proximately caused,” and “a restitution statute [presumably] incorporates the
traditional requirement of proximate cause unless there is good reason to think
Congress intended the requirement not to apply.” Monzel, 641 F.3d at 535–36
(footnote omitted) (citing WAYNE R. LAFAVE, SUBSTANTIVE CRIMINAL LAW § 6.4,


be included in a restitution award.” This is not what the majority opinion suggests. Rather,
the majority refuses to artificially divide responsibility for a crime victim’s losses in
circumstances like these here, where multiple defendants are realistically responsible for the
victim’s indivisible injury. While the dissent attempts to correct this error by adopting a
collective causation theory, in doing so, it resorts to an unnecessary source in order to graft
upon the clearly-worded statute a causation requirement. Ultimately the dissenting opinion’s
errors arises from its confusion of the “victim” inquiry which is antecedent to the calculation
of “total losses.”

                                              28
    Case: 09-31215    Document: 00512058533       Page: 29   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
at 464, 471 (2d ed. 2003). The D.C. court posited that “[a]lthough § 2259 is a
criminal statute, it functions much like a tort statute by directing the court to
make a victim whole for losses caused by the responsible party,” see id. at 536
n.5, and found nothing in the text of § 2259 indicating Congress’ intent to
eliminate “the ordinary requirement of proximate cause.” Id. at 536. Rather,
“[b]y defining ‘victim’ as a person harmed ‘as a result of’ the defendant’s
offense,’” the court inferred that “the statute invokes the standard rule that a
defendant is liable only for harms that he proximately caused.” Id. The D.C.
Circuit worried that without such a limitation, “liability would attach to all sorts
of injuries a defendant might indirectly cause, no matter how ‘remote’ or tenuous
the causal connection.” Id. at 537.
      The D.C. Circuit rejected the view expressed by the In re Amy Unknown
panel, explaining that “[h]ad Congress meant to abrogate the traditional
requirement for everything but the catch-all, surely it would have found a
clearer way of doing so.” Id. at 536–37. The D.C. Circuit criticized this court’s
decision in Amy because “a ‘general’ causation requirement without a subsidiary
proximate causation requirement is hardly a requirement at all”; “[s]o long as
the victim’s injury would not have occurred but for the defendant’s offense, the
defendant would be liable for the injury.” Id. at 537 n.8. The circuits that have
adopted the D.C. Circuit’s view have pursued a similar line of reasoning. We do
not accept this reasoning, however, and refuse to inject the statute with a
proximate cause requirement based on traditional principles of liability.
      The Supreme Court has explained that we “ordinarily” should “resist
reading words or elements into a statute that do not appear on its face.” Bates,
522 U.S. at 29. But the Supreme Court has also explained that the absence of
certain language in a statute does not necessarily mean that Congress intended


                                        29
   Case: 09-31215     Document: 00512058533      Page: 30   Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
courts to disregard traditional background principles. See U.S. Gypsum Co., 438
U.S. at 437. To illustrate, with respect to the question of intent in the criminal
provisions of the Sherman Act, the Supreme Court has explained that
            “[M]ere omission . . . of intent [in the statute] will not
            be construed as eliminating that element from the
            crimes denounced”; instead Congress will be presumed
            to have legislated against the background of our
            traditional legal concepts which render intent a critical
            factor, and “absence of contrary direction [will] be taken
            as satisfaction with widely accepted definitions, not as
            a departure from them.”

Id. at 437 (quoting Morissette v. United States, 342 U.S. 246, 263 (1952)). In
interpreting the omission of intent in a different statute, the Supreme Court
cautioned that “far more than the simple omission of the appropriate phrase
from the statutory definition [of the offense] is necessary to justify dispensing
with” a mens rea requirement. Liparota v. United States, 471 U.S. 419, 426
(1985) (quoting U.S. Gypsum, 438 U.S. at 438); see id. (“[T]he failure of Congress
explicitly and unambiguously to indicate whether mens rea is required does not
signal a departure from this background assumption of our criminal law.”).
      With these principles in mind, the D.C. Circuit’s analysis, which infuses
§ 2259 with a generalized proximate cause requirement, see Monzel, 641 F.3d at
535, could comport with the Supreme Court’s interpretative guidance—only if
§ 2259 were naked of causal limitations. See U.S. Gypsum Co., 438 U.S. at 437.
But it is not. In assessing whether Congress intended a broad proximate cause
limitation, we cannot ignore that § 2259 expresses causal requirements, yet
isolates them to two discrete points: the definition of victim as an “individual
harmed as a result of a commission of a crime,” and the limitation of “any other
losses” to those that are the “proximate result of the offense.” See 18 U.S.C. §


                                       30
    Case: 09-31215      Document: 00512058533        Page: 31     Date Filed: 11/19/2012



                                    No. 09–41238
                                  c/w No. 09–41254
                                    No. 09–31215
2259(b),(c) (emphases added). Had Congress omitted all causal language and not
required award of the full amount of losses, or positioned the proximate result
language so that it would apply to all categories of losses, we could consider the
possibility that Congress intended to bind all categories of losses with a
proximate cause requirement. Instead, Congress resisted using the phrase
“proximate cause” anywhere in § 2259, including § 2259(b)(3)(F) and further
required the court to order the “full amount of the victim’s losses.”14 See id. The
selective inclusion and omission of causal requirements in § 2259’s subsections,
together with language pointing away from ordinary causation, suggest that
Congress intended to depart from, rather than incorporate, a tradition of
generalized proximate cause.
      This interpretation does not render the statute unworkable. The problem
seeming to animate the cases in other circuits interpreting § 2259 to require
proximate cause is how to allocate responsibility for a victim’s harm to any
single defendant. See Burgess, 2012 WL 2821069, at *12; Aumais, 656 F.3d at
153–54; Kennedy, 643 F.3d at 1265–66; Monzel, 641 F.3d at 537–40. These
courts ignore, however, that deciding that a defendant “must pay restitution for
the losses he caused (whether proximately or not),” does not resolve how the
court “determines how those losses should be allocated in cases where more than
one offender caused them”—injecting the statute with traditional proximate
causation limitations takes courts no closer to determining what each defendant
must pay or to supplying crime victims with the “full amount of [their] losses.”
Burgess, 2012 WL 2821069, at *14 (Gregory, J., concurring in part, dissenting

      14
           In stark contrast, other restitution statutes contain more forceful causation
requirements that are lacking in § 2259. Compare 18 U.S.C. § 3663A(a)(2) (explaining that
a victim is “a person directly and proximately harmed as a result of the commission of an
offense”) with id. § 2259(c) (defining a victim as “the individual harmed as a result of a
commission of a crime”).

                                           31
    Case: 09-31215        Document: 00512058533          Page: 32      Date Filed: 11/19/2012



                                       No. 09–41238
                                     c/w No. 09–41254
                                       No. 09–31215
in part, and concurring in judgment) (“The question of whether a defendant
proximately caused some injury is entirely separate from the question of how
those proximately caused losses should be allocated among several offenders.”).
By focusing on the question of proximate cause, our sister circuits have not made
§ 2259 any easier to apply and seemingly have ignored that § 2259 has armed
courts with tools to award restitution because it instructs courts to refer to the
standards under § 3664.15 See id. § 2259(b)(2) (“An order of restitution under
this section shall be issued and enforced in accordance with section 3664 in the
same manner as an order under section 3663A.”).
       Section 3664 instructs that courts may enforce a restitution order “by all
other available and reasonable means,” id. § 3664(m)(1)(A)(ii), and offers a
“means” to aid courts in awarding restitution in a way that would ensure that
Amy receives the full amount of her losses, to the extent possible, while also
ensuring that no defendant bears more responsibility than is required for full
restitution: joint and several liability. Where “the court finds more than 1
defendant has contributed to the loss of a victim,” § 3664(h) instructs that “the
court may make each defendant liable for payment of the full amount of



       15
           Any possible difficulty in ordering restitution in these cases arises not from the
statutory construction, but from the type of crime underlying these appeals. It is quite
possible that no other crime is like the crime of distribution, receipt, and possession of child
pornography punishable under § 2252: No other crime involves single victims harmed jointly
by defendants acting independently in the country. See Burgess, 2012 WL 2821069, at *13
(Gregory, J., concurring in part, dissenting in part, and concurring in judgment) (discussing
the indivisibility of the injury to victims of child pornography crimes). Yet, the unique factual
scenario that undergirds the application of this restitution statute need not muddle our
analysis. We cannot interpret this statute to reach a result unsupported by its plain terms.
See Germain, 503 U.S. at 254 (quoting Rubin, 449 U.S. at 430) (explaining that where “the
words of a statute are unambiguous, then, this first canon is also the last: ‘judicial inquiry is
complete.’”); see also In re Amy, 591 F.3d at 797 (Dennis, J., dissenting) (“Congress intended
to afford child victims ample and generous protection and restitution, not to invite judge-made
limitations patently at odds with the purpose of the legislation.”).

                                               32
    Case: 09-31215          Document: 00512058533         Page: 33      Date Filed: 11/19/2012



                                         No. 09–41238
                                       c/w No. 09–41254
                                         No. 09–31215
restitution.”16 The joint and several liability mechanism applies well in these
circumstances, where victims like Amy are harmed by defendants acting
separately who have caused her a single harm.17 See Burgess, 2012 WL 2821069,
at *13 (Gregory, J., concurring in part, dissenting in part, and concurring in

       16
            As Judge Davis’s dissenting opinion points out, § 3664(h) fully reads:
                If the court finds that more than 1 defendant has contributed to
                the loss of a victim, the court may make each defendant liable for
                payment of the full amount of restitution or may apportion
                liability among the defendants to reflect the level of contribution
                to the victim’s loss and economic circumstances of each defendant.

(emphasis added).

        Judge Davis’s dissenting opinion would read the italicized portion of 3664(h) to allow
district courts the discretion to circumvent § 2259’s command to award a crime victim the full
amount of his or her losses. Thus, § 2259 dictates that the circumstances underlying child
pornography convictions under § 2252 do not permit division of liability for reasons this
opinion has already explained; the injury victims like Amy suffer does not produce a loss
capable of division. See note 14 supra. We echo the criticism of this approach embodied in
Judge Southwick’s dissenting opinion:
               In light of the unique nature of prosecutions of child pornography
               and the clear congressional intent to maximize awards, any
               doubts about the proper amount of restitution should be resolved
               in favor of the child. . . . I am concerned that [Judge Davis’s]
               emphasis on the discretion of a district court . . . tends towards
               accepting inappropriately low, even nominal awards. I would not
               accept that a forward-looking estimate of the number of future
               defendants and awards should be used to estimate a percentage
               of overall liability to be given a particular defendant. That puts
               too much weight on the interests of the defendants. Over-
               compensation is an unlikely eventuality.
       17
         Writing separately in the Fourth Circuit’s recent opinion analyzing § 2259, Judge
Gregory explained the indivisibility of pornography victims’ harms:
              If [a defendant] proximately caused [a victim like Amy]’s
              psychological injury, this injury is indivisible from the
              psychological injuries proximately caused by the other offenders.
              I do not believe a fact finder could meaningfully say precisely x
              amount of [the victim]’s psychological injuries were caused by
              [the defendant]’s watching the same video.
Burgess, 2012 WL 2821069, at *13 (Gregory, J., concurring in part, dissenting in part, and
concurring in judgment).

                                                33
    Case: 09-31215    Document: 00512058533        Page: 34   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
judgment) (explaining that the joint and several liability described in § 3664
“‘has long been available . . . in which two negligent actors, acting independently
of one another, caused by a single indivisible harm to the plaintiff.’” (quoting
TORT LAW: RESPONSIBILITIES AND REDRESS 517 (John C.P. Goldberg et al. eds.,
2008)). And although the D.C. Circuit has expressed that it is “unclear . . .
whether joint and several liability may be imposed upon defendants in separate
cases,” Monzel, 641 F.3d at 539, nothing in § 3664 forbids it, either expressly or
through implication; the fact that it conforms well to this context supports its
application.
      Any fears that Amy and victims like her might be overcompensated
through the use of joint and several liability, as expressed under § 3664(h), are
unwarranted.     See, e.g., Burgess, 2012 WL 2821069, at * 11 (“While full
compensation would be unlikely from any individual defendant, [the victim’s]
proposed interpretation of the restitution statute places no cap on her ultimate
recovery, and would allow her to recover the amount of her losses many times
over.”). The use of joint and several liability does not mean that Amy may
“recover more than her total loss: [rather,] once she collects the full amount of
her losses from one defendant, she can no longer recover from any other.” Id. at
*14 (Gregory, J., concurring in part, dissenting in part, & concurring in
judgment) (quoting TORT LAW, supra, at 517).
      Section 3664 provides “reasonable means” to defend against any
theoretical    overcompensation    that    could   result.    See   18   U.S.C.    §
3664(m)(1)(A)(ii). First, if Amy recovers the full amount of her losses from
defendants, the Government and defendant may use this information to ensure
that Amy does not seek further awards of restitution.            See id. § 3664(e)
(explaining that the court may resolve “[a]ny dispute as to the proper amount or
type of restitution . . . by the preponderance of the evidence.”). Second, § 3664(k)

                                          34
    Case: 09-31215         Document: 00512058533           Page: 35     Date Filed: 11/19/2012



                                        No. 09–41238
                                      c/w No. 09–41254
                                        No. 09–31215
suggests a means for ending defendants’ existing joint and several restitution
obligations once Amy receives the full amount of her losses; it allows for a
district court, “on its own motion, or the motion of any party, including the
victim, [to] adjust the payment schedule, or require immediate payment in full,
as the interests of justice require.” This broadly phrased subsection seems to
enable courts to apply joint and several liability across jurisdictions because it
permits those courts to adjust restitution orders as victims receive the full
amount of their losses.18 More concretely, if Amy one day receives the full
amount of restitution representing the “full amount of [her] losses” under § 2259,
district courts across the nation may amend the judgments of defendants to
reflect this fact under § 3664(k) by terminating further restitution obligations.19
       In either circumstance, district courts must be in possession of evidence
to support entry of restitution or amendment of the defendants’ judgments.
There are several potential sources of this information. Victims, of course, are
in the best position to know what restitution they have recovered and what
restitution they have yet to receive. In addition to information obtained from
victims, the Government may rely on information maintained by the probation
office and other arms of the U.S. Department of Justice to ensure that amounts


       18
           Use of this mechanism does not violate § 3664(f)(1)(B)’s command that courts may
not consider a victim’s receipt of compensation from other sources “in determining the amount
of restitution” because § 2259 limits a victim’s recovery to the full amount of his or her losses.
Section 2259(b)(4)(B)’s similar instruction that a court may not decline to issue a restitution
order “because of . . . the fact that a victim has, or is entitled to, receive compensation for his
or her injuries from . . . any other source” reinforces this conclusion. Section 2259(b)(4)(B),
read together with § 3664(b)(f)(1)(B), reinforces the mandatory nature of § 2259 by disallowing
district courts from declining to issue restitution to crime victims while simultaneously
honoring the cap § 2259 places on victims’ recovery: the full amount of a victim’s losses.
       19
         Of course, even while Amy may not collect more than to which she is entitled, she
may certainly obtain judgments in excess of that amount. Indeed, Amy has already obtained
judgments exceeding $3.4 million.

                                               35
    Case: 09-31215         Document: 00512058533           Page: 36      Date Filed: 11/19/2012



                                        No. 09–41238
                                      c/w No. 09–41254
                                        No. 09–31215
reported by a victim are accurate.20 Defendants may dispute any amounts in
these requests, and, under § 3664(e), the court may resolve “[a]ny dispute as to
the proper amount or type of restitution . . . by the preponderance of the
evidence.”21
                                                 c
       Next, the Government asserts that not restricting the recovery of losses
by proximate cause produces an absurd result—constitutional implications that
could be avoided if we were to read § 2259 as requiring proximate causation with
respect to all categories of losses. See Lamie, 540 U.S. at 534 (instructing that
courts must enforce a statute’s terms so long as “the disposition required by the
text is not absurd.”). Specifically, the Government is concerned that without a
proximate cause limitation, § 2259 could be challenged on the ground that it
subjects a defendant to excessive punishment under the Eighth Amendment.
       The Eighth Amendment prescribes that “[e]xcessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.” U.S. CONST. amend. VIII. The Government posits that by giving effect
to the statute’s plain text, this court could cause Eighth Amendment problems
similar to that expressed by a recent Supreme Court case involving criminal
forfeiture: Where criminal forfeiture “would be grossly disproportional to the
gravity of [an] offense,” the Supreme Court held that it would violate the
Excessive Fines Clause of the Eighth Amendment. United States v. Bajakajian,
524 U.S. 321, 324 (1998).

       20
          The comprehensive information the Government has provided in this case regarding
the restitution ordered in other cases involving Amy confirms the Government’s access to this
type of information.
       21
          Nothing in § 2259, § 3664, or in this opinion is intended to restrict the district court’s
ability to use any other mechanisms available under § 3664 to order restitution in a manner
that effects § 2259’s purposes.

                                                36
    Case: 09-31215     Document: 00512058533      Page: 37    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
      First, we are not persuaded that restitution is a punishment subject to the
same Eighth Amendment limits as criminal forfeiture. Its purpose is remedial,
not punitive. See United States v. Webber, 536 F.3d 584, 602–03 (7th Cir. 2008)
(“Forfeiture and restitution are distinct remedies. Restitution is remedial in
nature, and its goal is to restore the victim’s loss. Forfeiture, in contrast, is
punitive; it seeks to disgorge any profits that the offender realized from his
illegal activity.”) (citations omitted); see also United States v. Taylor, 582 F.3d
558, 566 (5th Cir. 2009) (“Restitution operates to make the victim of the crime
whole.”). Even so, restricting the “proximate result” language to the catchall
category in which it appears does not open the door to grossly disproportionate
restitution in a way that would violate the Eighth Amendment. Section 2259
contains discrete causal limitations that precede the restitutionary right;
restitution thus is limited to losses arising out of a victim’s injury. See 18 U.S.C.
§ 2259(c) (imposing general causation requirement on definition of victim).
Furthermore, the mechanisms under § 3664, which have already been described,
further allay any concerns as to over-punishment.            Fears over excessive
punishment are misplaced.
      Any concern that individual defendants may bear a greater restitutionary
burden than others convicted of possessing the same victim’s images, moreover,
does not implicate the Eighth Amendment or threaten to create an absurd
result. See Arledge, 553 F.3d at 899. Restitution is not tied to the defendant’s
gain; rather “so long as the government proved that the victim suffered the
actual loss that the defendant has been ordered to pay, the restitution is
proportional.” Id. Even where a district court selectively imposed restitution on
one co-defendant and not another, this court has treated this seeming inequality
as being “of no consequence.” See id. (citing United States v. Ingles, 445 F.3d 830,
839 (5th Cir. 2006) (explaining that “a district court may consider the relative

                                         37
   Case: 09-31215     Document: 00512058533     Page: 38    Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
degrees of responsibility of co-defendants in imposing restitution obligations and
therefore, the simple fact that like punishment was not imposed on [the
co-defendants] does not offend the constitution” (internal quotation marks and
citations omitted)). Thus, the fact that some defendants will be held jointly and
severally liable for the full amount of Amy’s losses, while other defendants
convicted of possessing Amy’s images may not be (because, for example, the
Government or Amy does not seek restitution from them) does not offend the
Eighth Amendment. See id.
       The court, moreover, can ameliorate the impact of joint and several
liability on an individual defendant by establishing a payment schedule that
corresponds to the defendant’s ability to pay. See, e.g., United States v. Wright,
No. 09-CR-103, at 5 (E.D. La. Dec. 16, 2009) (explaining the payment of
restitution “shall begin while the defendant is incarcerated [and u]pon release,
any unpaid balance shall be paid at a rate of $200.00 per month” and further
explaining that “[t]he payment is subject to increase or decrease, depending on
the defendant’s ability to pay.”); see also 18 U.S.C. § 3664(e) (“The burden of
demonstrating the financial resources of the defendant and the financial needs
of the defendant’s dependents, shall be on the defendant.”).
      Ultimately, while the imposition of full restitution may appear harsh, it
is not grossly disproportionate to the crime of receiving and possessing child
pornography. Cf. id. at 899–900 (rejecting Eighth Amendment challenge to the
imposition of full restitution, pursuant to joint and several liability, under
Mandatory Victims Restitution Act, in context of mail fraud case). In light of
restitution’s remedial nature, § 2259’s built-in causal requirements, and the
mechanisms described under § 3664, we do not see any Eighth Amendment
concerns here or any other absurd results that our plain reading produces.


                                       38
    Case: 09-31215    Document: 00512058533      Page: 39    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
                                        2
      Accordingly, we hold that § 2259 requires a district court to engage in a
two-step inquiry to award restitution where it determines that § 2259 applies.
First, the district court must determine whether a person seeking restitution is
a crime victim under § 2259—that is, “the individual harmed as a result of a
commission of a crime under this chapter.” 18 U.S.C. § 2259(c). The Supreme
Court has acknowledged that “[t]he distribution of photographs and films
depicting sexual activity by juveniles is intrinsically related to the sexual abuse
of children,” New York v. Ferber, 458 U.S. 747, 759 (1982), and this court has
elaborated that “children depicted in child pornography may be considered to be
the victims of the crime of receiving child pornography.” United States v. Norris,
159 F.3d 926, 929 (5th Cir. 1998). This logic applies with equal force to
defendants who possess child pornography:         By possessing, receiving, and
distributing child pornography, defendants collectively create the demand that
fuels the creation of the abusive images. Thus, where a defendant is convicted
of possessing, receiving, or distributing child pornography, a person is a victim
under this definition if the images the defendant possesses, receives, or
distributes include those of that individual.
      Second, the district court must ascertain the full amount of the victim’s
losses as defined under § 2259(b)(3)(A)–(F), limiting only § 2259(b)(3)(F) by the
proximate result language contained in that subsection, and craft an order
guided by the mechanisms described in § 3664, with a particular focus on its
mechanism for joint and several liability.
                                        IV
      Having resolved this important issue of statutory interpretation, we apply
our holding to Amy’s mandamus and Wright’s appeal.


                                        39
    Case: 09-31215    Document: 00512058533       Page: 40   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
                                         A
      Under our traditional mandamus inquiry, we will grant Amy’s petition for
mandamus if (1) she has no other adequate means to attain the desired relief;
(2) she has demonstrated a clear and indisputable right to the issuance of a writ;
and (3) in the exercise of our discretion, we are satisfied that the writ is
appropriate in these circumstances. See Dean, 527 F.3d at 394. As the Supreme
Court has noted, the “hurdles” limiting use of mandamus, “however demanding,
are not insuperable.” Cheney v. U.S. Dist. Court, 542 U.S. 367, 381 (2004).
      We easily conclude that the first prong is met. Because we have held that
the CVRA limits crime victims’ relief to the mandamus remedy, Amy has no
other means for obtaining review of the district court’s decision not to order
restitution. See supra § II–A. We are also satisfied that a writ is appropriate in
these circumstances: The CVRA expressly authorizes mandamus, 18 U.S.C. §
3771(d)(3), and awarding restitution would satisfy § 2259’s broad restitutionary
purpose. Next, we conclude that Amy has a “clear and indisputable” right to
restitution in light of our holding today. First, Amy is a “victim” under § 2259(c).
Paroline possessed at least two of her images, and his possession of those images
partly formed the basis of his conviction. See Ferber, 458 U.S. at 759; Norris,
159 F.3d at 929. Amy, as an “individual harmed as a result of [Paroline’s]
commission of a crime” falling within § 2259’s scope, is thus a victim under §
2259. See Kearney, 672 F.3d at 94 (“Any argument that [Amy] has not suffered
harm as a result of [Paroline’s] crimes defies both fact and law.”). Because Amy
is a victim, § 2259 required the district court to award her restitution for the
“full amount of [her] losses” as defined under § 2259(b)(3). Because the district
court awarded Amy nothing, it therefore clearly and indisputably erred. No
matter what discretion the district court possessed and no matter how


                                        40
   Case: 09-31215     Document: 00512058533     Page: 41    Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
confounding the district court found § 2259, it was not free to leave Amy with
nothing.
      On remand, the district court must enter a restitution order reflecting the
“full amount of [Amy’s] losses” in light of our holdings today.
                                        B
      Turning to Wright’s appeal, Amy is eligible for restitution as a “victim” of
Wright’s crime of possessing images of her abuse for the same reasons she is
eligible as a victim of Paroline’s crime. See supra § IV-A. It was therefore legal
for the district court to order restitution to Amy. See Arledge, 553 F.3d at 897
(reviewing the legality of the restitution order de novo). As such, Wright’s
appeal necessarily focuses on the amount of the district court’s restitution
award, which we review for an abuse of discretion. Id. The district court
awarded Amy $529,661 by adding Amy’s estimated future counseling costs to the
value of her expert witness fees. The district court did not explain why Wright
should not be required to pay for any of the other losses Amy requested, and the
record does not otherwise disclose why the district court reduced the
Government’s full request on Amy’s behalf. While the district court erred in
failing to award Amy the full amount of her losses, because the Government did
not appeal Wright’s sentence and Amy did not seek mandamus review, under
Greenlaw v. United States, we must affirm Wright’s sentence. 554 U.S. 237, 246
(2008) (holding appellate court may not increase sentence of defendant where
Government did not appeal sentence directly or on cross-appeal).
                                        V
      For the reasons above, we reject the approach of our sister circuits and
hold that § 2259 imposes no generalized proximate cause requirement before a
child pornography victim may recover restitution from a defendant possessing
images of her abuse. We AFFIRM the district court in United States v. Wright,

                                       41
   Case: 09-31215         Document: 00512058533        Page: 42    Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
No. 09-CR-103 (E.D. La. Dec. 16, 2009). We VACATE the district court’s
judgment in United States v. Paroline, 672 F. Supp. 2d 781 (E.D. Tex. 2009), and
REMAND for proceedings consistent with this opinion.22




      22
           Amy’s motion to strike portions of the Government’s brief is DENIED.

                                             42
    Case: 09-31215    Document: 00512058533       Page: 43   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
DENNIS, Circuit Judge, concurring in part in the judgment.


      I respectfully concur in the majority opinion’s decision that the CVRA does
not grant crime victims a right to a direct appeal from a district court’s rejection
of her claim for restitution under 18 U.S.C. § 2259; that the CVRA grants crime
victims only a right to seek traditional mandamus review; and that the CVRA
grants the government the right to seek mandamus and to retain its right to a
direct appeal.
      I further agree with the majority that neither the Government nor the
victim is required to prove that the victim’s losses defined by 18 U.S.C. § 2259(b)
(3)(A)-(E) were a proximate result of the defendant’s crime; it is only “any other
loss suffered by the victim” that must be proved to be “a proximate result of the
offense.” Id. § 2259(b)(3)(F). Section 2259(c) defines “victim” as an “individual
harmed as a result of a commission of a crime under this chapter,” but it does
not require a showing that the victim’s losses included in § 2259(b)(3)(A)-(E) be
a “proximate result of the offense.” From this, I infer that the statute places only
a slight burden on the victim or the government to show that the victim’s losses
or harms enumerated in those subsections plausibly resulted from the offense.
Once that showing has been made, in my view, a presumption arises that those
enumerated losses were the proximate result of the offense, which the defendant
may rebut with sufficient relevant and admissible evidence.
      Finally, I agree with the majority’s conclusion that where a defendant is
convicted of possessing child pornography, a person is a victim under the statute
if the images include those of that individual. In these cases, I agree that the
government and the victim have made a sufficient showing, unrebutted by the
defendant, that the victim is entitled to restitution of losses falling under 18
U.S.C. § 2259 (b)(3)(A)-(E). Therefore, I concur in that part of the majority’s

                                        43
    Case: 09-31215    Document: 00512058533        Page: 44   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
judgment that vacates the district courts’ judgments and remands the cases to
them for further proceedings.
      In remanding, however, I would simply direct the district courts to proceed
to issue and enforce the restitution orders in accordance with 18 U.S.C. § 3664
and 3663A, as required by § 2259(b)(2). Going forward, I believe it best to permit
district courts to craft procedural and substantive devices for ordering
restitution that would take into account both the mandatory nature of full
restitution for crime victims under section 2259 and the mechanical difficulties
of crafting orders given the possibility of multiplicitous liability among hundreds
of defendants under circumstances that may change over time. While I admire
the majority’s effort to provide guidance to the district courts in their extremely
difficult task of molding and merging these federal statutes, §§ 2259, 3663A, and
3664, into a legal, just, and predictable system, I believe that effort is premature
in this court at this time on the present record. Rather, I would leave the
decision as to how to proceed under these statutes to the district courts, which
may decide to take additional evidence and require study and briefing by the
parties to assist them in these difficult cases.




                                        44
    Case: 09-31215       Document: 00512058533          Page: 45     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215


W. EUGENE DAVIS, Circuit Judge, concurring in part and dissenting in part,
joined by KING, SMITH, and GRAVES, Circuit Judges.


       I agree with my colleagues in the majority that we should grant
mandamus in In re Amy and remand for entry of a restitution award.1 I also
agree that we should vacate the award entered in Wright and remand for further
consideration on the amount of the award. The devil is in the details, however,
and I disagree with most of the majority’s analysis.
       I disagree with my colleagues in the majority in two major respects:
       1.     Although I conclude that the proximate cause proof required by the
              restitution statutes can be satisfied in these cases, I disagree with
              the majority that the statute authorizes restitution without any
              proof that the violation proximately caused the victim’s losses.
       2.     I agree with the majority that the district court must enter a
              restitution award against every offender convicted of possession of
              the victim’s pornographic image; but I disagree with the majority
              that in cases such as these two, where the offenses of multiple
              violators contribute to the victim’s damages, the district court must
              enter an award against each offender for the full amount of the
              victim’s losses. No other circuit that has addressed this issue has
              adopted such a one size fits all rule for the restitution feature of the
              sentence of an offender. Other circuits have given the district courts
              discretion to assess the amount of the restitution the offender is



       1
         Section 2259 directs courts to “order restitution for any offense under this chapter.”
District courts do not have discretion to make no award.

                                              45
    Case: 09-31215    Document: 00512058533      Page: 46    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
            ordered to pay. See, e.g., United States v. Burgess, 684 F.3d 445, 460
            (4th Cir. 2012); United States v. Kearney, 672 F.3d 81, 100-01 (1st
            Cir. 2012); United States v. McGarity, 669 F.3d 1218, 1270 (11th
            Cir. 2012); United States v. Laney, 189 F.3d 954, 967 (9th Cir. 1999).
                                        I.
                               THE STATUTES
      At bottom, this is a statutory interpretation case, and I begin with a
consideration of the structure and language of the statutes at issue that facially
belie the majority’s position that victims may be awarded restitution for losses
not proximately caused by offense conduct. Section 2259 specifically governs
mandatory restitution awards for crimes related to the sexual exploitation and
abuse of children. A number of provisions in the statute make it clear that proof
of a causal connection is required between the offenses and the victim’s losses.
      Section 2259(b)(2) expressly incorporates the general restitution
procedures of 18 U.S.C. § 3664 and states that “[a]n order of restitution under
this section shall be issued and enforced in accordance with section 3664 in the
same manner as an order under section 3663A.” Section 3664(e) states that
“[t]he burden of demonstrating the amount of the loss sustained by a victim as
a result of the offense shall be on the attorney for the Government.” (emphasis
added).
      This language requiring proof of causation from § 3664(e) is consistent
with the language defining “victim” found in § 2259(c), who is defined as “the
individual harmed as a result of a commission of crime under this chapter . . . .”
(emphasis added).
      Section 2259(a) states that the court “shall order restitution for any offense
under this chapter.” Section 2259(b)(3) states that the victim’s losses are defined


                                        46
    Case: 09-31215     Document: 00512058533     Page: 47    Date Filed: 11/19/2012



                                   No. 09–41238
                                 c/w No. 09–41254
                                   No. 09–31215
as those suffered by the victim “as a proximate result of the offense.” The full
text of § 2259(b)(3) is as follows:
      [T]he term “full amount of the victim’s losses” includes any costs
      incurred by the victim for –
            (A) medical services relating to physical, psychiatric, or
            psychological care;
            (B) physical and occupational therapy or rehabilitation;
            (C) necessary transportation, temporary housing, and child
            care expenses;
            (D) lost income;
            (E) attorneys’ fees, as well as other costs incurred; and
            (F) any other losses suffered by the victim as a proximate
            result of the offense.
(emphasis added).
      In interpreting this provision we should follow the fundamental canon of
statutory construction established by the Supreme Court in Porto Rico Railway,
Light & Power Co. v. Mor, 253 U.S. 345 (1920). In that case, the Court held that
“[w]hen several words are followed by a clause which is applicable as much to
the first and other words as to the last, the natural construction of the language
demands that the clause be read as applicable to all.” Id. at 348. Applying this
cardinal rule of statutory interpretation, I conclude that subsection (F)’s “as a
proximate result of the offense” language applies equally to the previous five
subcategories of losses, (A) through (E). This interpretation was accepted by the
Eleventh Circuit in United States v. McDaniel, 631 F.3d 1204, 1209 (11th Cir.
2011) (“The phrase ‘as a proximate result of the offense’ is equally applicable to
medical costs, lost income, and attorneys’ fees as it is to ‘any other losses.’”
(citing Porto Rico Ry., 253 U.S. at 348)); see also Laney, 189 F.3d at 965 (reading
the “as a result of” language in § 2259's definition of victim together with the
“proximate result” language in § 2259(b)(3)(F) to infuse all of 2259(b)(3) with a
proximate cause requirement).

                                        47
    Case: 09-31215       Document: 00512058533          Page: 48     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
       In contrast, the majority concludes that once the district court determines
that a person is a victim (an individual harmed as a result of an offense under
§ 2259) the district court must order restitution without further proof of
causation.2
       The majority’s reading of § 2259(b)(3) is patently inconsistent with the rule
of statutory interpretation announced in Porto Rico Railway, which makes it
clear that the clause should be read to apply to all categories of loss.3 My
conclusion that Porto Rico Railway’s rule of interpretation applies in this case
is made even clearer when we consider the multiple references in the statutes
discussed above expressly reflecting Congressional intent to require proof of
causation.
       The D.C. Circuit and other circuits have reached the same conclusion–
that is, that § 2259 requires proof of proximate cause–albeit by a slightly
different reasoning. See United States v. Monzel, 641 F.3d 528, 535-37 (D.C. Cir.
2011); United States v. Aumais, 656 F.3d 147, 153 (2d Cir. 2011); Burgess, 684
F.3d at 459. The D.C. Circuit explained that it is

       a bedrock rule of both tort and criminal law that a defendant is only
       liable for harms he proximately caused. (“An essential element of
       the plaintiff’s cause of action for negligence, or . . . any other tort, is
       that there be some reasonable connection between the act or
       omission of the defendant and the damage which the plaintiff has


       2
         The majority would apparently hold that if Amy were injured in an automobile
accident on the way to a counseling session, those damages would be included in a restitution
award.
       3
        I am not persuaded by In re Amy’s attempt to distinguish the statute in Porto Rico
Railway on the basis that the subcategories of § 2259(b)(3) are separated by semicolons rather
than commas. See In re Amy, 636 F.3d 190, 199 (5th Cir. 2011). Either punctuation device is
an acceptable method of separating clauses. See BRYAN A. GARNER, THE REDBOOK: A MANUAL
ON LEGAL STYLE 1-15 (2d. ed. 2006).

                                             48
    Case: 09-31215    Document: 00512058533       Page: 49   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
      suffered. This connection usually is dealt with by the courts in
      terms of what is called ‘proximate cause’ . . . .”).
(footnote omitted) (citation omitted) (quoting W. PAGE KEETON ET AL., PROSSER
AND KEETON ON THE LAW OF TORTS §        41, at 263 (5th ed. 1984)); see also WAYNE
R. LAFAVE, SUBSTANTIVE CRIMINAL LAW § 6.4, at 464 (2d ed. 2003) (“[For] crimes
so defined as to require not merely conduct but also a specified result of conduct,
the defendant’s conduct must be the ‘legal’ or ‘proximate’ cause of the result.”).
“Thus, we will presume that a restitution statute incorporates the traditional
requirement of proximate cause unless there is good reason to think Congress
intended the requirement not to apply.” Monzel, 641 F.3d at 536.        The court
found that “nothing in the text or structure of § 2259 leads us to conclude that
Congress intended to negate the ordinary requirement of proximate cause.” Id.
      Other circuits have used different analyses but all circuits to confront this
issue have interpreted the statute as using a proximate causation standard
connecting the offense to the losses. See United States v. Evers, 669 F.3d 645,
658-59 (6th Cir. 2012) (finding a proximate cause requirement but declining to
choose whether to adopt the McDaniels or Monzel rationale as they are
“complementary”); Kearney, 672 F.3d at 96, 99 (adopting a proximate cause
standard but not specifying under what analysis); United States v. Crandon, 173
F.3d 122, 125-26 (3d Cir. 1999) (stating, without analysis, that § 2259 requires
damages for losses suffered “as a proximate result of the offense”). This circuit
is the only circuit that has interpreted § 2259 and concluded that proximate
cause is not required by the statute.
      For the above reasons, I conclude that the statutes at issue require proof
that the defendant’s offense conduct proximately caused the victim’s losses
before a restitution award can be entered as part of the defendant’s sentence.



                                         49
   Case: 09-31215     Document: 00512058533      Page: 50    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
                                        II.
                                 CAUSATION
      In cases such as the two cases before this court where the conduct of
multiple offenders collectively causes the victim’s damages, I would follow the
position advocated by the Government and adopted by the First Circuit and the
Fourth Circuit to establish the proximate cause element required by § 2259.
Kearney, 672 F.3d at 98-99; Burgess, 684 F.3d at 459-60. Under this “collective
causation” theory, it is not necessary to measure the precise damages each of the
over 100 offenders caused. As the First Circuit in Kearney stated: “Proximate
cause exists where the tortious conduct of multiple actors has combined to bring
about harm, even if the harm suffered by the plaintiff might be the same if one
of the numerous tortfeasors had not committed the tort.” 672 F.3d at 98. The
court relied on the following statement of the rule from Prosser and Keeton:
      When the conduct of two or more actors is so related to an event
      that their combined conduct, viewed as a whole, is a but-for cause
      of the event, and application of the but-for rule to each of them
      individually would absolve all of them, the conduct of each is a cause
      in fact of the event.
KEETON ET AL., supra, § 41, at 268.
The court explained further:
      Proximate cause therefore exists on the aggregate level, and there
      is no reason to find it lacking on the individual level. The
      Restatement (Third) of Torts has recognized this: causation exits
      even where “none of the alternative causes is sufficient by itself, but
      together they are sufficient” to cause the harm.
Kearney, 672 F.3d at 98 (quoting RESTATEMENT (THIRD) OF TORTS: LIABILITY FOR
PHYSICAL AND EMOTIONAL HARM § 27 reporters’ n. cmt. g. (2010); id. § 36 cmt. a
(“[E]ven an insufficient condition . . . can be a factual cause of harm when it
combines with other acts to constitute a sufficient set to cause the harm.”)).


                                        50
    Case: 09-31215       Document: 00512058533         Page: 51     Date Filed: 11/19/2012



                                      No. 09–41238
                                    c/w No. 09–41254
                                      No. 09–31215
       I agree with the Government and the First and Fourth Circuits that this
definition of proximate cause is appropriate in this context and under this
standard the causation requirement in both cases before us is satisfied.




                                            III.
                            AMOUNT OF THE AWARD
       The most difficult issue in these cases–where multiple violators combine
to cause horrendous damage to a young victim–is establishing some standards
to guide the district court in setting an appropriate restitution award for the
single offender before the court.
       I agree that Amy is a victim in both cases before us. Defendant Paroline
(in In re Amy) and defendant Wright possessed Amy’s pornographic images and
the statute requires the court to enter an award against them.
       I agree that Amy is entitled to a restitution award from all of her offenders
in a sum that is equal to the amount of her total losses. But in cases such as
these where multiple violators have contributed to the victim’s losses and only
one of those violators is before the court, I disagree that the court must always
enter an award against that single violator for the full amount of the victim’s
losses. I agree that § 3664(h) gives the court the option in the appropriate case
of entering an award against a single defendant for the full amount of the
victim’s losses even though other offenders contributed to these losses. I also
agree that in that circumstance the defendant can seek contribution from other
offenders jointly liable for the losses.4 We have allowed such contribution claims


       4
         The Government argued that contribution would not apply in this context because the
statute did not authorize it and, in any event, it would not apply among defendants convicted
in different courts; but their authority on this point is very thin and does not directly and

                                             51
    Case: 09-31215       Document: 00512058533   Page: 52   Date Filed: 11/19/2012



                                   No. 09–41238
                                 c/w No. 09–41254
                                   No. 09–31215
in analogous non-sex offender cases. E.g., United States v. Arledge, 553 F.3d 881,
899 (5th Cir. 2008) (finding that defendant could “seek contribution from his co-
conspirators to pay off the restitution award and reduce the amount he
personally owe[d]” in the context of a fraud scheme with multiple participants);
accord United States v. Martinez, 610 F.3d 1216, 1234 (10th Cir. 2010); United
States v. Newsome, 322 F.3d 328, 340-41 (4th Cir. 2003).
       In concluding that an award for the full amount of the victim’s losses is
required the majority relies on § 3664(h) which provides:

       If the court finds that more than 1 defendant has contributed to the
       loss of a victim, the court may make each defendant liable for
       payment of the full amount of restitution or may apportion liability
       among the defendants to reflect the level of contribution to the
       victim’s loss and economic circumstances of each defendant.
(emphasis added). The majority simply ignores the second clause in § 3664(h)
emphasized above. That subsection plainly gives the court the option of either
(1) assessing a restitution award against the single defendant in an amount that
is equal to the victim’s total losses or (2) apportioning liability among the
defendants to reflect each defendant’s level of contribution to the victim’s loss
taking into consideration a number of factors including the economic
circumstances of each defendant. Accord McGarity, 669 F.3d at 1270. It would
be surprising if Congress had not given courts this option. After all, restitution
is part of the defendant’s criminal sentence and § 3664(h), consistent with
sentencing principles generally, gives the sentencing judge discretion to fix the
sentence based on the facts and circumstances surrounding the defendant’s
circumstances, background, and nature of his conduct. See, e.g., Burgess, 684
F.3d at 460; Kearney, 672 F.3d at 100-01; McGarity, 669 F.3d at 1270; Laney,


strongly support this view.

                                        52
    Case: 09-31215    Document: 00512058533        Page: 53   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
189 F.3d at 967. One size does not fit all in this context any more than the
length of a prison sentence or any other feature of a criminal sentence.
      I agree with the majority that the defendants in both cases before us
having been convicted of violating 18 U.S.C. § 2252 must be ordered to pay
restitution to Amy. We should leave the calculation of the appropriate award
against each defendant to the district court in the first instance. I would give the
district court the following general guidelines:
      The court must recognize that Amy’s losses are an aggregation of the acts
of the person who abused and filmed her assault, those who distributed and
redistributed her images, and those who possessed those images. The culpability
and liability for restitution of any one defendant regarding Amy’s loss is
dependent at least in part on the role that defendant played with respect to her
exploitation. See, e.g., Burgess, 684 F.3d at 460.
      The court should first compute the victim’s probable future losses based
on evidence of the damages she will likely incur from the date of the defendant’s
offense conduct into the foreseeable future. The court should consider all items
of damage listed in § 2259(b)(3) as well as any other losses suffered by the
defendant related to the conduct of the violators of this chapter.
      In a case such as this where multiple individuals have been convicted of
contributing to her abuse, the district court has the discretion under § 3664(h)
either to enter an award for the total amount of her provable losses or some
portion of those losses to reflect the defendant’s role in causing the damage as
well as the other surrounding circumstances.
      The district court is not required to justify any award with absolute
precision, but the amount of the award must have a factual predicate. In
determining whether it should cast the single defendant before it for the total
amount of the victim’s losses or in fixing the amount of a smaller award the

                                        53
     Case: 09-31215    Document: 00512058533      Page: 54   Date Filed: 11/19/2012



                                   No. 09–41238
                                 c/w No. 09–41254
                                   No. 09–31215
court should consider all relevant facts including without limitation the
following:
1.     The egregiousness of the defendant’s conduct including whether he was
       involved in the physical abuse of this victim or other victims, and whether
       he attempted to make personal contact with victims whose images he
       viewed or possessed.
2.     For defendants who possessed images of the victim, consider the number
       of images he possessed and viewed, and whether the defendant circulated
       or re-circulated those images to others.
3.     The financial means of the defendant and his ability to satisfy an award.
4.     The court may consider using the $150,000 liquidated civil damage award
       authorized by 18 U.S.C. § 2255 or a percentage thereof as a guide in fixing
       the amount of the award.
5.     The court may also consider as a guide awards made in similar cases in
       this circuit and other circuits.
6.     Any other facts relevant to the defendant’s level of contribution to the
       victim’s loss and economic circumstances of the defendant.

                                          IV.
                                 CONCLUSION
       In summary, I would grant mandamus and vacate the judgment in In re
Amy and remand that case to the district court to enter an award consistent with
the principles outlined above. I would also vacate the judgment in Wright and
remand for entry of judgment consistent with the above guidelines.




                                          54
    Case: 09-31215     Document: 00512058533      Page: 55    Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
LESLIE H. SOUTHWICK, Circuit Judge, dissenting:

      We are confronted with a statute that does not provide clear answers. I
join others in suggesting it would be useful for Congress “to reconsider whether
§ 2259 is the best system for compensating the victims of child pornography
offenses.” United States v. Kennedy, 643 F.3d 1251, 1266 (9th Cir. 2011); see also
United States v. Burgess, 684 F.3d 445, 460 (4th Cir. 2012). The goal is clear:
providing meaningful restitution to victims of these crimes. How to order
restitution in individual cases in light of that goal is a difficult question.

      Our task today is to effectuate the scheme according to the congressional
design as best as we can discern it. Both of the other opinions have ably
undertaken this difficult task. I agree with Judge Davis that this circuit should
not chart a solitary course that rejects a causation requirement. The reasons
why I believe the statute requires causation are different than he expresses,
though. I agree with the majority, relying on the last-antecedent rule, that the
phrase “as a proximate result of the offense” that is in Section 2259(b)(3)(F) only
modifies the category of loss described in (F). See, e.g., Jama v. Immigration and
Customs Enforcement, 543 U.S. 335, 343 (2005).

      Though I agree with the majority in that respect, I find persuasive the
reasoning of the Second, Fourth, and D.C. Circuits that causation “is a deeply
rooted principle in both tort and criminal law that Congress did not abrogate
when it drafted § 2259.” United States v. Aumais, 656 F.3d 147, 153 (2d Cir.
2011); Burgess, 684 F.3d at 457; United States v. Monzel, 641 F.3d 528, 535-36
(D.C. Cir. 2011). In a similar vein, the Supreme Court stated that absent “some
indication of congressional intent, express or implied,” courts will decline to read
federal statutory crimes that fail to mention it, as eliminating the mens rea


                                         55
   Case: 09-31215     Document: 00512058533      Page: 56   Date Filed: 11/19/2012



                                 No. 09–41238
                               c/w No. 09–41254
                                 No. 09–31215
requirement that has been a hallmark of crimes since the common law. Staples
v. United States, 511 U.S. 600, 605-06 (1994).

      True, the positioning of the phrase “proximate result” solely within
subsection (F) could be a sign that Congress meant to eliminate causation for
damages falling under subsections (A)-(E). Any such implication is thoroughly
defeated, though, by other provisions of the statute. First, as the D.C. Circuit
has recognized, Section 2259 calls for restitution to go to a “victim” of these
crimes, a term defined as “the individual harmed as a result of a commission of
a crime under this chapter.” Monzel, 641 F.3d at 535 (emphasis added).
Second, the statute directs that an order of restitution should be issued and
enforced “in the same manner as an order under section 3663A.” §2259(b)(2).
Under Section 3663A “‘victim’ means a person directly and proximately harmed
as a result of the commission of an offense for which restitution may be ordered.”
§ 3663A(2). The “as a result” language from Section 2259 as well as the more
explicit mention of proximate harm in Section 3663A convince me that “nothing
in the text or structure of the restitution statute affirmatively indicates that
Congress intended to negate the ordinary requirement of proximate causation
for an award of compensatory damages.” Burgess, 684 F.3d at 457; Monzel, 641
F.3d at 536.

      I understand the contours of this proximate-cause requirement in much
the same manner as does Judge Davis, including his analysis of “collective
causation.” See also United States v. Kearney, 672 F.3d 81, 96-98 (1st Cir. 2012).
I also agree that the option of “apportion[ing] liability among the defendants to
reflect the level of contribution to the victim’s loss and economic circumstances
of each defendant” belies the majority’s notion that each case calls for an award
equal to the total loss incurred by a victim. § 3664(h). Yet by making restitution

                                       56
    Case: 09-31215    Document: 00512058533       Page: 57   Date Filed: 11/19/2012



                                  No. 09–41238
                                c/w No. 09–41254
                                  No. 09–31215
“mandatory” for all these crimes of exploitation, including possession and
distribution of child pornography, Congress made its “goal of ensuring that
victims receive full compensation” plain. Kearney, 672 F.3d at 99.

      Awards must therefore reflect the need to make whole the victims of these
offenses. As Amy’s suffering illustrates, the “distribution of photographs and
films depicting sexual activity by juveniles is intrinsically related to the sexual
abuse of children.”   New York v. Ferber, 458 U.S. 747, 759 (1982). They
constitute an indelible “record of the children’s participation and the harm to the
child is exacerbated by their circulation.” Id.

      In light of the unique nature of prosecutions for child pornography and the
clear congressional intent to maximize awards, any doubts about the proper
amount of restitution should be resolved in favor of the child. This concern is
largely a matter of a difference of emphasis from the views expressed by Judge
Davis. I am concerned that his emphasis on the discretion of a district court,
though clearly that discretion exists and can be exercised under the terms of
Section 3664, tends towards accepting inappropriately low, even nominal
awards. I would not accept that a forward-looking estimate of the number of
future defendants and awards should be used to estimate a percentage of overall
liability to be assigned a particular defendant. That puts too much weight on
the interests of the defendants. Over-compensation is an unlikely eventuality.
Were it to occur, then at that point district courts might be able to shift to
evening up contributions among past and future defendants.

      In summary, proximate cause must be shown and the principle of
aggregate causation is the method for proving its existence. By statute, district
courts can award all damages to each defendant but also have discretion to make


                                        57
   Case: 09-31215    Document: 00512058533    Page: 58   Date Filed: 11/19/2012



                                No. 09–41238
                              c/w No. 09–41254
                                No. 09–31215
lesser awards if properly explained. This means that I agree with requiring
additional proceedings as to both defendants, but disagree that each district
court is required to impose a restitution award of the full amount of damages.




                                      58